Exhibit 10.1

EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (this “Agreement”) effective as of April 27,
2007 (the “Effective Date”), is by and between Kyowa Hakko Kogyo Co., Ltd., a
company legally organized and existing under the laws of Japan (referred to
herein as “Kyowa”) and ArQule, Inc., a corporation organized and existing under
the laws of Delaware, USA (referred to herein as “ArQule”).  Kyowa and ArQule
are sometimes hereinafter referred to each as a “Party” and collectively as the
“Parties.”

WITNESSETH:

WHEREAS, ArQule has developed a proprietary compound for the treatment of
cancer; and

WHEREAS, Kyowa wishes to obtain exclusive rights to develop, market and sell all
formulations of such proprietary compound in the Territory, as more fully
described below, and ArQule wishes to grant such rights to Kyowa as set forth
herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:

ARTICLE 1
DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:

1.1           “Additional Field” means the field comprised of Indications
designated by the JSC as included in the Additional Field in accordance with
Section 3.8 hereof.

1.2           “Affiliate” means, with respect to any Party, (i) any other Person
of which fifty percent (50%) or more of the securities or other ownership
interests representing the equity, the voting stock or, if applicable, general
partnership interest of such other Person are owned, controlled, or held,
directly or indirectly by, or under common ownership or control with, such
Party; or (ii) any other Person that, directly or indirectly, owns, controls, or
holds fifty percent (50%) or more of the securities or other ownership interests
representing the equity, the voting stock or, if applicable, the general
partnership interest, of such Party or is otherwise able to control the
direction of such Party.

1.3           “API” means bulk ARQ 197 or bulk Licensed Back-Up Compound.

1.4           “Applicable Laws and Regulations” means any federal, state, local,
national and supra-national laws, statutes, rules and/or regulations, including
any rules, regulations, guidance, guidelines or requirements of Regulatory
Authorities, national securities exchanges or securities listing organizations,
that may be in effect from time to time during the Term and apply to a
particular activity hereunder.

--------------------------------------------------------------------------------

[*] = CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN
REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.  OMITTED TEXT IS INDICATED BY A
“*”.


--------------------------------------------------------------------------------


1.5           “ArQule Decision” means any decision made in ArQule’s sole but
reasonable discretion on any matter that is submitted to the JSC, which is not a
Kyowa Decision.

1.6           “ArQule Background Technology” means all Technology, other than
Program Technology but including Technology licensed to ArQule by a Third Party,
that relates to Licensed Products and is Controlled by ArQule during the Term.

1.7           “ArQule Patent Rights” means any Patent Rights in the Territory
existing at any time during the Term (regardless of whether the Patent Rights
arise from inventions made, or patent applications submitted, before the
Effective Date or after the Effective Date) that contain one or more claims that
cover ArQule Technology. For purposes of reference, the ArQule Patent Rights as
of the Effective Date are listed on Exhibit A attached hereto.

1.8           “ArQule Program Technology” means any Program Technology
Controlled by ArQule that is conceived or first reduced to practice by employees
of, or consultants to, ArQule, alone or jointly with any Third Party without the
use, in any material respect, of any Kyowa Technology, Kyowa Patent Rights or
Joint Technology.

1.9           “ArQule Technology” means, collectively, ArQule Background
Technology and ArQule Program Technology.

1.10         “ArQule Trademark” means any trademark owned or Controlled by
ArQule in the Territory (a) that is the equivalent in the language of the
applicable country in the Territory of a trademark used by ArQule on Licensed
Product outside the Territory and registrations and applications therefor or (b)
covering ArQule’s name and/or company logo (“ArQule Company Trademarks”).

1.11         “ARQ 197” means the molecule set forth and identified as the ARQ
197 molecule on Exhibit B attached hereto with the chemical name  * .

1.12         “Back-Up Compound” means a cMet Inhibitor distinct in chemical
structure from ARQ 197 that falls within ArQule Patent Rights.

1.13         “Calendar Quarter” means the period beginning on the Effective Date
and ending on the last day of the Calendar Quarter in which the Effective Date
falls, and thereafter each successive period of three (3) consecutive calendar
months ending on March 31, June 30, September 30 or December 31.

1.14         “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31. The “Initial Calendar Year”
means the period commencing on the Effective Date and ending on the subsequent
December 31.

1.15         “Cancer Field” means (i) the treatment of cancer and (ii) Patient
Selection.

1.16         “CDA” means the Confidential Disclosure Agreement dated as of July
21, 2006, as amended on November 16, 2006, February 12, 2007 and March 7, 2007
by and between the Parties.

2

 

 

 


--------------------------------------------------------------------------------


1.17         “cMet Inhibitor” means ARQ 197 and any compound of its class of
drugs that binds the c-Met RTK and inhibits its autophosphorylation as its
primary mode of inhibition of tumor growth and metastasis.

1.18         “Commercial Launch” means the first commercial sale of Licensed
Product to a Third Party in the Territory after obtaining Commercialization
Regulatory Approval in the Territory.

1.19         “Commercialization Regulatory Approval” means, with respect to any
Licensed Product, the Regulatory Approval required by Applicable Laws and
Regulations to sell such Licensed Product for use for an Indication in the
Cancer Field, or Additional Field if applicable, in a country or region in the
Territory.  For purposes of clarity, “Commercialization Regulatory Approval” in
any country or region in the Territory shall mean final approval of the
applicable Drug Approval Application by the Regulatory Authority for such
country or region.

1.20         “Commercialize,” or “Commercialization” means all activities
relating to seeking, obtaining and/or maintaining any Regulatory Approval for
Licensed Product in the Cancer Field, or Additional Field if applicable, in the
Territory, registration, importing, manufacturing, distributing, marketing,
selling, non-clinical and clinical development or testing of Licensed Product in
the Cancer Field, or Additional Field if applicable, in the Territory under this
Agreement, including, without limitation, labeling, packaging, finishing,
promotion, marketing, sales, distribution, development for label extensions, and
conducting Medical Affairs Studies, whether conducted by a Party or for such
Party by another, and “Commercialization” shall be interpreted accordingly. For
clarity, Clinical Development Activities, Regulatory Activities, and Marketing
Activities are Commercialization activities.

1.21         “Commercially Reasonable Efforts” means, (a) when used with respect
to Kyowa’s obligations with respect to any Licensed Product under this
Agreement, the devotion of no fewer resources to such Licensed Product than
Kyowa devotes to a similar pharmaceutical product owned by it or to which it has
rights, which product is at a similar stage in its development or product life
and is of similar market potential and strategic value taking into account
efficacy, safety, expected labeling, the competitiveness of alternative products
in the marketplace, the patent and other proprietary position of the product,
the likelihood of regulatory approval given the regulatory structure involved,
the profitability of the product including the royalties payable to licensors or
patent or other intellectual property rights, alternative products and other
relevant factors; and (b) when used with respect to ArQule’s obligations under
this Agreement, the level of efforts required to carry out such obligation
consistent with the efforts a similarly situated company, as licensor, devotes
to a product of similar market potential, profit potential and strategic value
and similar scientific, technical, development and regulatory risks, based on
conditions then prevailing.

1.22         “Common Technical Document” means the acceptable format for
registration dossiers submitted to regulatory authorities within regions
following the International Conference on Harmonization of Technical
Requirements for the Registration of Pharmaceuticals for Human Use (ICH).

1.23         “Control” means, with respect to any Patent Rights or Technology,
the possession by a Party (including without limitation by way of a license
granted by a Third Party to a Party) of the

3

 

 

 


--------------------------------------------------------------------------------


ability to grant a license or sublicense of such Patent Rights, or Technology as
provided for herein without violating the terms of any arrangement or agreements
between such Party and any Third Party and without requiring such Party to make
undue payment to any Third Party.

1.24         “Drug Approval Application” means, with respect to each Licensed
Product in a particular country or region in the Territory, an application
seeking Commercialization Regulatory Approval from the Regulatory Authority in
such country or region,  including without limitation, an application submitted
to: (a) Japan’s Ministry of Health, Labor and Welfare (“MHLW”), with respect to
the commercial sale or use of Licensed Product in Japan; (b) China’s State Food
and Drug Administration, with respect to the commercial sale or use of Licensed
Product in China; (c) South Korea’s Pharmaceutical Affairs Bureau, with respect
to the commercial sale or use of Licensed Product in South Korea; and (d)
Taiwan’s Bureau of Pharmaceutical Affairs, with respect to the commercial sale
or use of Licensed Product in Taiwan, as any of the foregoing may be amended
from time to time.

1.25         “Effective Date” shall have the meaning set forth in the preamble.

1.26         “FDA” means the United States Food and Drug Administration or any
successor agency thereto.

1.27         “Indication” means any human indication, disease or condition,
which can be treated, prevented, cured or the progression of which can be
delayed. For purposes of clarity, distinctions between human indications,
diseases or conditions with respect to a Licensed Product shall be based on
commonly accepted medical practice, or if the parties cannot agreement on
commonly accepted medical practice, made by reference to the World Health
Organization International Classification of Diseases, version 10 (as revised
and updated, “ICD10” ).  For Indications in the Cancer Field, reference will be
made to separate classifications at the  * of  * of * etc. are each separate
Indication.   For Indications in the Additional Field, reference will be made to
separate classifications at the  * of other  *  all conditions within  * of *
are a single Indication and all conditions within  * of * are a different single
Indication).  Disputes will be resolved as set forth in  * .

1.28         “Initiation” means, with respect to a human clinical trial, the
first date that a subject or patient is dosed in such clinical trial.

1.29         “Joint Patent Rights” means Patent Rights that contain one or more
claims that cover Joint Technology.

1.30         “Joint Technology” means any Program Technology that is jointly
conceived or reduced to practice by employees of, or consultants to, Kyowa and
employees of, or consultants to, ArQule or that is conceived or reduced to
practice by employees of, or consultants to, a Party with the use, in any
material respect, of the Technology or Patent Rights of the other Party.

1.31         “Knowledge” means the actual knowledge of the chief executive
officer, the president, the executive vice-president, any vice president, the
senior director of regulatory affairs, the senior patent counsel, or the chief
medical officer of ArQule.

1.32         “Kyowa” shall have the meaning set forth in the preamble.

4

 

 

 


--------------------------------------------------------------------------------


1.33         “Kyowa Background Technology” means any Technology, other than
Program Technology, that is used by Kyowa or provided by Kyowa for use, for
Licensed Product in the performance of activities under this Agreement and is
Controlled by Kyowa during the Term.

1.34         “Kyowa Decision” means any decision made in Kyowa’s sole but
reasonable discretion  with respect to clinical development or Commercialization
of Licensed Product in the Territory, including without limitation,
determination of, in the Territory, (a) the Indication(s) in the Cancer Field,
and Additional Field if applicable, to be pursued for Licensed Product, (b)
Clinical Development Activities, (c) Regulatory Activities, (d) Marketing
Activities, (e) trademarks to be used for Licensed Product, subject to Section
6.5 hereof, and (f) whether to develop one or more Licensed Back-Up Compounds in
place of or in addition to ARQ 197 in accordance with Section 3.7 hereof or to
include an Indication in the Additional Field in accordance with Section 3.8
hereof, except to the extent any decision, in ArQule’s sole but reasonable
opinion, would have, or is having, a material adverse scientific, clinical,
medical, regulatory or commercial impact on obtaining regulatory approval for
the manufacture, use or sale of Licensed Product outside the Territory, or
commercialization of Licensed Product outside of the Territory, in which event
such decision will be an ArQule Decision.

1.35         “Kyowa Patent Rights” means any Patent Rights existing at any time
during the Term (regardless of whether the Patent Rights arise from inventions
made, or patent applications submitted, before the Effective Date or after the
Effective Date) that contain one or more claims that cover Kyowa Technology. For
purposes of reference, the Kyowa Patent Rights as of the Effective Date are
listed on Exhibit C attached hereto.

1.36         “Kyowa Program Technology” means any Program Technology that is
conceived or first reduced to practice by employees of, or consultants to,
Kyowa, alone or jointly with any Third Party, or Controlled by Kyowa, without
the use, in any material respect, of any ArQule Technology, ArQule Patent Rights
or Joint Technology.

1.37         “Kyowa Regulatory Data” means all Regulatory Filings made by or on
behalf of Kyowa and all data generated by or on behalf of Kyowa during Clinical
Development Activities or Regulatory Activities, including without limitation
the Common Technical Document and any information contained in any Regulatory
Filings and the results of and all information related to any Clinical
Development Activities or Regulatory Activities performed by or on behalf of
Kyowa pursuant to this Agreement.

1.38         “Kyowa Technology” means, collectively, Kyowa Background Technology
and Kyowa Program Technology.

1.39         “Kyowa Trademark” means any trademark and registrations and
applications therefor owned or Controlled by Kyowa in the Territory.

1.40         “Licensed Back-Up Compound” means a Back-Up Compound that has been
designated by the JSC for Commercialization as a Licensed Back-Up Compound
pursuant to Section 3.7 hereof.

5

 

 

 


--------------------------------------------------------------------------------


1.41         “Licensed Product” means (i) a product comprised of, in whole or in
part, or containing ARQ 197 or a Licensed Back-Up Compound and conforming to the
Specifications and (ii) a product sold for use in Patient Selection.

1.42         “Manufacturing Cost” means ArQule’s fully-burdened costs (including
the costs associated with product testing and release activities) of producing
and packaging Licensed Product or API, as applicable, in bulk or finished form,
determined in accordance with GAAP, including the sum of the following
components: (a) direct costs, including manufacturing labor and materials
directly used in producing and packaging; (b) overhead costs attributable to the
cost of goods under the foregoing clause (a), including quality labor and
manufacturing and quality supervisory services, depreciation, return on capital
assets and other operating and administrative costs of the manufacturing and
quality departments and occupancy costs which are allocable to company
departments based on space occupied or headcount, or other activity-based
method; (c) any other reasonable and customary out-of-pocket costs borne by
ArQule for the testing, transport, customs clearance, duty, insurance and/or
storage of such products, including payments made by ArQule to Third Party
Manufacturers for manufacture, filling, finishing, packaging, labeling, testing,
storage and distribution of such Licensed Product or API and ArQule’s handling
costs with respect thereto, as applicable; (d) Kyowa’s prorata share of costs of
API and Licensed Product process improvements developed by ArQule or a Third
Party on behalf of ArQule; and (e) ArQule’s general and administrative costs,
including purchasing, human resources, payroll, information system and
accounting, which are directly attributable or reasonably allocable to company
departments based on space occupied or headcount or other activity-based method.

1.43         “Medical Affairs Activities” means: (a) the coordination of medical
information requests and field based medical liaisons; and (b) those clinical
studies conducted after Commercialization Regulatory Approval of a Licensed
Product has been obtained which are neither intended nor designed to support a
Regulatory Filing including, without limitation, Kyowa-initiated medical affairs
studies, post marketing studies and investigator and physician-initiated
studies; provided, that, all Medical Affairs Activities shall be consistent with
Licensed Product labeling, including all package inserts for Licensed Product
and shall be conducted in accordance with Applicable Laws and Regulations.

1.44         “Milestone Additional Indication” means an Indication for the
Licensed Product in the Additional Field not covered by a Patent Right
Controlled by Kyowa that claims the use of the Licensed Product for such
Indication.

1.45         “NDA” means a new drug application (as defined in Title 21 of the
United States Code of Federal Regulations, as amended from time to time) filed
with the FDA seeking regulatory approval to market and sell Licensed Product in
the United States for a particular Indication.

6

 

 

 


--------------------------------------------------------------------------------


1.46         “NHI Price” means the drug price for Licensed Product set by the
MHLW for reimbursement by insurers to medical institutions under the National
Health Insurance Plan, which price is listed in the National Health Insurance
Drug Price List.

1.47         “Net Sales” means the gross invoiced sales price for all Licensed
Products sold by Kyowa, its Affiliates, Sublicensees or wholesalers to end users
throughout the Territory during each Calendar Quarter, less:

(A)          TRADE, CASH AND QUANTITY DISCOUNTS OR REBATES ACTUALLY ALLOWED OR
TAKEN, INCLUDING DISCOUNTS OR REBATES TO GOVERNMENTAL OR MANAGED CARE
ORGANIZATIONS;

(B)         CREDITS OR ALLOWANCES ACTUALLY GIVEN OR MADE FOR REJECTION OF,
UNCOLLECTIBLE AMOUNTS ON, OR RETURN OF PREVIOUSLY SOLD LICENSED PRODUCTS
(INCLUDING MEDICARE AND SIMILAR TYPES OF REBATES);

(C)          ANY CHARGES FOR INSURANCE, FREIGHT, AND OTHER TRANSPORTATION COSTS
DIRECTLY RELATED TO THE DELIVERY OF LICENSED PRODUCT TO THE EXTENT INCLUDED IN
THE GROSS INVOICED SALES PRICE;

(D)         ANY TAX, TARIFF, DUTY OR GOVERNMENTAL CHARGE LEVIED ON THE SALES,
TRANSFER, TRANSPORTATION OR DELIVERY OF A LICENSED PRODUCT (INCLUDING ANY TAX
SUCH AS A VALUE ADDED OR SIMILAR TAX OR GOVERNMENT CHARGE) BORNE BY THE SELLER
THEREOF, OTHER THAN FRANCHISE OR INCOME TAX OF ANY KIND WHATSOEVER; AND

(E)          ANY IMPORT OR EXPORT DUTIES OR THEIR EQUIVALENT BORNE BY THE
SELLER.

“Net Sales” shall not include sales or transfers between Kyowa and its
Affiliates, Sublicensees or wholesalers unless the Licensed Product is consumed
by the Affiliate, Sublicensee or wholesaler.

1.48         “Other Licensee” means any Third Party to whom ArQule grants a
license or sublicense for development and commercialization of Licensed Product
in the Cancer Field or Additional Field outside the Territory.

1.49         “Party” shall have the meaning set forth in the preamble.

1.50         “Patent Rights” means the rights and interests in and to issued
patents and pending patent applications (which, for purposes of this Agreement,
include certificates of invention, applications for certificates of invention
and priority rights) in any country or region, including all provisional
applications, substitutions, continuations, continuations-in-part, divisions,
renewals, all letters patent granted thereon, and all reissues, re-examinations
and extensions thereof, and all foreign counterparts of any of the foregoing.

1.51         “Patient Selection” means the selection of patients using a
diagnostic tool to be treated for cancer with the Licensed Product described in
clause (i) of Section 1.41.

1.52         “Person” means any individual, corporation, association,
partnership (general or limited), joint venture, trust, estate, limited
liability company, limited liability partnership, unincorporated

7

 

 

 


--------------------------------------------------------------------------------


organization, government (or any agency or political subdivision thereof) or
other legal entity or organization.

1.53         “Phase 1 Clinical Trial” means a clinical trial performed in
accordance with the Applicable Laws and Regulations in the Territory that
provides for the first introduction of a Licensed Product into humans for the
purpose of determining human toxicity, metabolism, biomarker, absorption,
elimination and other pharmacological action.

1.54         “Phase 2 Clinical Trial” means a clinical trial performed in
accordance with the Applicable Laws and Regulations in the Territory in patients
with a particular disease or condition which is designed to establish the
safety, appropriate dosage and tolerability of a Licensed Product given its
intended use and to initially explore its efficacy for such disease or condition
and shall include such a clinical trial intended to be a pivotal trial.

1.55         “Phase 3 Clinical Trial” means a pivotal clinical trial performed
in accordance with the Applicable Laws and Regulations in the Territory and
conducted in subjects with a particular disease or condition which is designed
to establish the efficacy and safety of a Licensed Product given its intended
use and to define warnings, precautions and adverse events that are associated
with Licensed Product in the dosage range intended to be prescribed.

1.56         “Program Technology” means any Technology relating to Licensed
Product Controlled by either Party that is conceived or first reduced to
practice by employees of, or consultants to, either Party alone or jointly with
any Third Party, or the two Parties together in the conduct of activities under
this Agreement.

1.57         “Proprietary Information” means all (a) Confidential Information as
defined in the CDA, (b) terms of this Agreement, and (c) scientific, clinical,
regulatory, marketing, financial and commercial information or data, whether
communicated in writing or orally or by sensory detection, which is provided by,
or on behalf of, such Party to the other Party in connection with this
Agreement, and whether or not specifically marked as confidential or
proprietary.

1.58         “Regulatory Approvals” means, with respect to any country or region
in the Territory, any approval, product and establishment license, registration
or authorization of any Regulatory Authority required for the manufacture, use,
storage, or Commercialization of a Licensed Product in such country or region.

1.59         “Regulatory Authority” means any applicable government regulatory
authority involved in granting approvals for the manufacture, Commercialization,
reimbursement and/or pricing of Licensed Product. “Regulatory Authority” in the
Territory includes, without limitation, the MHLW, the State Food and Drug
Administration in China, the Pharmaceutical Affairs Bureau in South Korea and
the Bureau of Pharmaceutical Affairs in Taiwan, or any successor agency of the
foregoing having regulatory jurisdiction over the manufacture, distribution and
sale of drugs in any country or region in the Territory.

1.60         “Regulatory Filings” means any filings that may be required for any
Regulatory Approval or otherwise filed or submitted to a Regulatory Authority in
the Territory in an effort to comply with Applicable Laws and Regulations.

8

 

 

 


--------------------------------------------------------------------------------


1.61         “Royalty Term” means the period of time commencing on the date of
Commercial Launch of each Licensed Product and continuing on a
country-by-country and Licensed Product-by-Licensed Product basis until the
later of (a) the expiration of the last to expire Valid Claim in the country
covering the manufacture, use or sale of such Licensed Product in such country
or (b)  *  from the date of the Commercial Launch in such country of such
Licensed Product. In the event a Licensed Product for an Indication in the
Additional Field is distinguishable by form, dosage or labeling from Licensed
Product in the Cancer Field, then there will be separate Royalty Terms for
Licensed Product in the Cancer Field and Licensed Product in the Additional
Field.

1.62         “Specifications” means the current specifications of Licensed
Product and API as provided for in Section 8.3 hereof as such specifications may
be updated, changed or amended from time to time in accordance with the
provisions of Sections 3.7 and 8.3 hereof.

1.63         “Sublicensee” shall mean any Third Party or Affiliate to whom Kyowa
grants a sublicense of some or all of the rights granted to Kyowa under this
Agreement pursuant to Section 2.5 hereof.

1.64         “Technology” means inventions, discoveries, improvements, methods,
processes, formulas, materials, know-how, trade secrets, technology, data or
information, whether or not patentable, including without limitation: (a)
methods of production or use of, and structural and functional information
pertaining to, chemical compounds and (b) compositions of matter, data,
formulations, processes, techniques, know-how and results including any negative
results.

1.65         “Territory” means Japan, China (including Hong Kong), South Korea
and Taiwan.

1.66         “Third Party” means a Person other than Kyowa, ArQule or their
respective Affiliates.

1.67         “Valid Claim” means any claim of a pending patent application or an
issued unexpired patent within the ArQule Patent Rights or Patent Rights
covering any Program Technology that (a) has not been finally cancelled,
withdrawn, abandoned or rejected by any administrative agency or other body of
competent jurisdiction, (b) has not been permanently revoked, held invalid, or
declared unpatentable or unenforceable in a decision of a court or other body of
competent jurisdiction that is unappealable or unappealed within the time
allowed for appeal, (c) has not been rendered unenforceable through disclaimer
or otherwise, and (d) is not lost through an interference proceeding, which but
for this Agreement, would be infringed by Kyowa by Commercialization of Licensed
Product.

Additional Definitions.  In addition, each of the following definitions shall
have the respective meanings set forth in the section of this Agreement
indicated below:

Definitions

 

Section

Additional Rights

 

7.6.1

Agreement

 

Preamble

ArQule

 

Preamble

ArQule Clinical Data

 

4.2.3

ArQule Company Trademarks

 

1.10

ArQule Indemnitees

 

12.2.1

 

9

 

 

 


--------------------------------------------------------------------------------


 

Clinical Development Activities

 

4.1

Clinical and Regulatory Plan

 

3.6

Co-Chairs

 

3.1

Delivery

 

8.1.3

Disputed Matter

 

3.9

Effective Date

 

Preamble

Financing Sources

 

11.1.7

AAA

 

14.2.1

AAA Rules

 

14.2.1

Infringement

 

10.2.1

Infringement Notice

 

10.2.1

Insolvent Party

 

13.5.8

Kyowa

 

Preamble

Kyowa Clinical Data

 

4.2.1

Kyowa Indemnitees

 

12.2.3

JSC

 

3.1

Losses

 

12.2.1

Marketing Plan

 

6.2

Medical Affairs Plan

 

6.7

MHLW

 

1.24

Other Licensees’ Clinical Data

 

4.2.4

Other Products

 

7.4.1

Party

 

Preamble

Parties

 

Preamble

Patent Coordinator

 

10.1.4

Regulatory Activities

 

5.1.1

Sales and Marketing Activities

 

6.1

Specification Update Costs

 

8.3.2

Supply Agreement

 

8.2

Term

 

13.1

Third Party Manufacturer

 

8.1.2

Trademark License

 

2.1.4

USBC

 

13.5.8

 

ARTICLE 2
LICENSES

2.1           ArQule License Grants.

2.1.1        Commercialization License. ArQule hereby grants to Kyowa an
exclusive royalty-bearing license, under the ArQule Technology and ArQule Patent
Rights and ArQule’s interest in the Joint Technology and Joint Patent Rights
solely (i) to import and use API solely for use in Licensed Products and/or (ii)
to develop, use, distribute for sale, offer for sale, sell, import and export
Licensed Products for use in the Cancer Field, and/or the Additional Field if
applicable, in the Territory.  Kyowa shall have the right to grant sublicenses
under the license granted to it under this Section 2.1.1 solely in accordance
with Section 2.5 below.

10

 

 

 


--------------------------------------------------------------------------------


2.1.2                        Manufacturing License. ArQule hereby grants to
Kyowa a non-exclusive royalty-bearing license under the ArQule Technology and
ArQule Patent Rights and ArQule’s interest in the Joint Technology and Joint
Patent Rights to make (i) API solely for use in Licensed Products and (ii)
Licensed Products solely for use in accordance with the license granted pursuant
to Section 2.1.1 above in such countries in the Territory in which such Licensed
Products have received Commercialization Regulatory Approval. Kyowa shall have
the right to grant sublicenses under the license granted to it under this
Section 2.1.2 solely in accordance with Section 2.5 below.

2.1.3                        License Registration. Upon request of Kyowa, ArQule
shall register, at Kyowa’s expense, in favor of Kyowa the exclusive license
(“SENYO JISSIKEN” in Japanese) of the ArQule Patent Rights granted pursuant to
Section 2.1.1 by recording with a Patent Office or other competent authorities
of any country in the Territory.

2.1.4                        Trademarks. Kyowa reserves the right to use Kyowa
Trademarks for Licensed Product in the Territory, subject to the provisions of
Section 6.5 hereof and ArQule’s consent, which consent will only be withheld if,
in ArQule’s sole but reasonable opinion, such use would have, or is having, a
material adverse regulatory or commercial impact on obtaining regulatory
approval for the manufacture, use or sale of Licensed Product outside the
Territory, or commercialization of Licensed Product outside of the Territory. In
the event Kyowa does not use Kyowa Trademarks and upon request of Kyowa, the
following provisions shall apply.

(a)                             Grant of License.  ArQule grants to Kyowa an
exclusive license to use the ArQule Trademarks solely in connection with Kyowa’s
exercise of the license granted to it pursuant to Section 2.1.1 above (the
“Trademark License”). Kyowa shall have the right to grant sublicenses under the
licenses granted to it under this Section 2.1.4 solely in accordance with
Section 2.5 below.

(b)                            Acknowledgement of Ownership of ArQule Trademarks
and Assignment of Rights.  Kyowa acknowledges ArQule’s ownership of all right,
title and interest in and to the ArQule Trademarks, and agrees that it will do
nothing inconsistent with such ownership, that all use of the ArQule Trademarks
by Kyowa shall inure to the benefit of and be on behalf of ArQule, and that any
goodwill associated with the use of any ArQule Trademark by Kyowa will inure to
the benefit of ArQule.  Kyowa agrees that nothing in this Agreement shall give
Kyowa any right, title or interest in the ArQule Trademarks other than the right
to use the ArQule Trademarks in accordance with this Agreement.  Notwithstanding
anything in this Agreement to the contrary, if by virtue of Kyowa’s use of the
ArQule Trademarks, Kyowa acquires any equity, title or other rights in or to the
ArQule Trademarks, Kyowa shall and hereby does agree to assign and transfer same
to ArQule.

(c)                             Use of ArQule Trademarks.  Kyowa shall use the
ArQule Trademarks (i) solely in the manner specified in this Agreement in
connection with Licensed Product and not for any other goods or services and
(ii) only in the form and manner as reasonably prescribed from time to time by
ArQule. Without limiting the foregoing, where practical, Kyowa’s use of an
ArQule Trademark for Licensed Product should be accompanied by a trademark
notice that states that such ArQule Trademark is a trademark (or a registered
trademark, if applicable) of ArQule, Inc. Kyowa shall use the ArQule Trademarks,
and ArQule shall maintain the ArQule Trademarks, in compliance with all
Applicable Laws and Regulations, including but not limited

11


--------------------------------------------------------------------------------


to those relating to the licensing of trademarks, in the Territory.  Kyowa
agrees to promptly correct any failure to comply with this Section 2.1.4.

(d)                            Trademarks of Other Licensees. Upon Kyowa’s
request for the right to use a trademark of any Other Licensee, other than a
trademark incorporating any Other Licensee’s name or logo, ArQule shall make
Commercially Reasonable Efforts to obtain a royalty-free license to use such
trademark from such Other Licensee for the benefit of Kyowa.

2.2                                 Exclusivity.

2.2.1                        Kyowa Acknowledgements and Covenants.  Kyowa hereby
acknowledges and agrees that (a) it shall Commercialize Licensed Product solely
within the Territory for use in the Cancer Field, or Additional Field if
applicable, and solely on behalf of, and pursuant to the authority granted to
Kyowa by, ArQule under this Agreement; (b) it is not granted any rights under
this Agreement outside of the Territory and shall in no event Commercialize
Licensed Product outside of the Territory or within the Territory for use
outside of the Territory or provide any Licensed Product to any Third Party if
Kyowa has knowledge or reasonably believes that such Third Party, either
directly or indirectly, is selling, or intends to sell or otherwise provide,
Licensed Product outside the Territory or within the Territory for use outside
of the Territory; and (c) it shall not make, have made, source or otherwise
purchase API or Licensed Product, except for the supply of API and/or Licensed
Product by, or on behalf of, ArQule to Kyowa or in accordance with the express
licenses granted hereunder to Kyowa. If Kyowa becomes aware of, or has reason to
believe that, any Third Party (including without limitation any customer,
wholesaler or distributor) is selling or exporting API or Licensed Product or
using any ArQule Trademark, itself or through any other Third Party, outside of
the Territory or within the Territory for use outside of the Territory, Kyowa
shall provide ArQule with prompt written notice thereof.

2.2.2                        ArQule Covenants.  ArQule hereby agrees that it
shall not Commercialize Licensed Product or any products which contain c-Met
Inhibitor in the Territory for use in the Cancer Field, or Additional Field if
applicable, during the Term, except as provided hereunder, and ArQule shall not
appoint any Person, other than Kyowa, as a distributor or a licensee of Licensed
Product and any products which contain c-Met Inhibitor in the Territory for use
in the Cancer Field, and Additional Field if applicable, during the Term.

2.2.3                        Exceptions.  The foregoing provisions and grant of
exclusive licenses in Sections 2.1 and 2.6 shall not prohibit (a) Kyowa from
conducting activities outside of the Territory including without limitation
importing, exporting, using and manufacturing API or Licensed Products, solely
for the purpose of furthering the Commercialization of Licensed Product within
the Territory; provided, that, such activities do not affect ArQule’s regulatory
filings or approvals for Licensed Product outside of the Territory and are
otherwise consistent with Applicable Laws and Regulations and Kyowa’s rights and
obligations hereunder; nor (b) ArQule from conducting activities inside of the
Territory; including without limitation importing, exporting, using and
manufacturing API or Licensed Products, solely for the purpose of furthering the
development, manufacture or commercialization of Licensed Product outside of the
Territory or fulfilling its obligations hereunder; provided, that, such
activities do not affect Kyowa’s Regulatory Filings or

12


--------------------------------------------------------------------------------


Regulatory Approvals and are otherwise consistent with Applicable Laws and
Regulations and ArQule’s rights and obligations hereunder.

2.3                                 Other Restrictions on Sales of Licensed
Products.  Kyowa hereby further agrees that it shall not sell Licensed Product
other than to independent Third Parties in bona fide arm’s length transactions.

2.4                                 Directly Competitive Licensed Products. 
During the Term, Kyowa shall not, directly or indirectly, sell, offer to sell,
have sold, market, promote, distribute or commercialize in the Territory any
cMet Inhibitor other than Licensed Product as provided herein.

2.5                                 Sublicense Rights. Kyowa shall have the
right to grant sublicenses under the licenses granted to it under Sections
2.1.1. 2.1.2 and 2.1.4 to any Affiliate or Third Party; provided, that (a) Kyowa
obtains the prior written approval of ArQule for each such sublicense, which
consent shall not be unreasonably withheld or delayed; (b) it shall be a
condition of any such sublicense that such Third Party agrees in writing with
Kyowa to be bound by the terms of this Agreement applicable to Kyowa (including,
without limitation, Articles 11 and 12 and the restrictions set forth in
Sections 2.2.1, 2.3 and 2.4); and (c) Kyowa shall not be relieved of any of its
obligations pursuant to this Agreement as a result of such sublicense.

2.6                                 Kyowa License Grants. Kyowa hereby grants to
ArQule an exclusive royalty-free, perpetual, irrevocable license, subject to
Section 13.7.3, under the Kyowa Technology and Kyowa Patent Rights and Kyowa’s
interest in Joint Technology and Joint Patent Rights, solely to develop, have
developed, make, have made, use, have used, sell, offer for sale, have sold,
import, have imported, export and have exported, API and Licensed Products
solely for use outside the Territory. ArQule shall have the right to grant
sublicenses under the foregoing license; provided, however, that ArQule shall
not grant a sublicense to any Other Licensee unless such Other Licensee shall
grant to ArQule the license (with rights to sublicense to Kyowa) set forth in
Section 2.7.

2.7                                 Other Licensees.  ArQule shall use
Commercially Reasonable Efforts to have any Other Licensees grant to ArQule an
exclusive, royalty-free, fully-paid up, perpetual, irrevocable license
sublicensable to Kyowa under Technology and Patent Rights controlled by such
Other Licensee or jointly by such Other Licensee and ArQule solely for Kyowa to
import and use API solely for use in Licensed Products and/or to develop, use,
distribute for sale, offer for sale, sell, import and export Licensed Products
for use in the Cancer Field, or Additional Field if applicable, in the
Territory.

2.8                                 Use of Technology; No Other Rights.  Kyowa
covenants to ArQule that Kyowa will not practice the ArQule Technology except as
expressly permitted under this Agreement. Except as expressly set forth in this
Agreement, this Agreement does not include the grant of any right or license,
express or implied, to any other intellectual property or other rights owned or
Controlled by ArQule.

13


--------------------------------------------------------------------------------


ARTICLE 3
JOINT STEERING COMMITTEE

3.1                                 Establishment and Membership.  Within thirty
(30) days of the Effective Date, the Parties shall establish a joint steering
committee (the “JSC), the purpose of which shall be to oversee the collaboration
of the Parties relating to the development and Commercialization of Licensed
Product in the Cancer Field, or Additional Field if applicable, in the
Territory. The JSC shall consist of three (3) members from each Party, shall be
co-chaired by a senior employee of the Parties’ respective business units or
their designees (“Co-Chairs”), and shall include representatives of each Party
chosen from staff of one or more of the following departments of the Parties:
regulatory/CMC, clinical, sales/marketing, project management or business
development department.  Each Party shall be free to change its members, on
prior written notice to the other Party.

3.1.1                        Appointment as a Right. The appointment of members
of the JSC is a right of each Party and not an obligation and shall not be a
“deliverable” as defined in EITF Issue No. 00-21. Each Party shall be free to
determine not to appoint members of the JSC.

3.1.2                        Consequences of Non-Appointment. If a Party does
not appoint members of the JSC, it shall not be a breach of this Agreement, nor
shall any consideration be returned, and unless and until such persons are
appointed, the other Party may discharge the roles for which such Party’s
members were not appointed by such Party.

3.2                                 Meetings.  The JSC shall establish a
schedule of times for regular meetings.  Special meetings of the JSC may be
convened by any member upon not less than thirty (30) days (or, if such meeting
is proposed to be conducted by teleconference, upon ten (10) days) written
notice to the other members; provided, that, (a) notice of any such special
meeting may be waived at any time, either before or after such meeting and (b)
attendance of any member at a special meeting shall constitute a valid waiver of
notice from such member.  In no event shall the JSC meet less frequently than
once every four (4) months. Regular and special meetings of the JSC may be held
in person or by teleconference or videoconference; provided that meetings held
in person shall alternate between the respective offices of the Parties in
Boston, Massachusetts and Tokyo, Japan or such other locations mutually
agreeable to the JSC members.  The Co-Chairs shall alternate the responsibility
for preparing and circulating to each JSC member an agenda for each JSC meeting
not later than one (1) week prior to such meeting.

3.3                                 Quorum; Voting; Decisions.  At each JSC
meeting, (a) the presence in person of at least one (1) member designated by
each Party shall constitute a quorum and (b) each member who is present shall
have one vote on all matters before the JSC at such meeting.  All decisions of
the JSC shall be made by majority vote; provided that any member designated by a
Party shall have the right to cast the votes of any of such Party’s members on
the JSC who are absent from the meeting. Alternatively, the JSC may act by
written consent signed by at least one (1) member designated by each Party.
 Whenever any action by the JSC is called for hereunder during a time period in
which the JSC is not scheduled to meet, either Co-Chair shall cause the JSC to
take the action in the requested time period by calling a special meeting or by
circulating a written consent.  Representatives of each Party or of its
Affiliates who are not members of the JSC (including, without limitation, the
Patent Coordinators) may attend JSC meetings as non-voting observers.

3.4                                 Minutes.  The JSC shall keep minutes of its
meetings that record all decisions and all actions recommended or taken in
reasonable detail.  Drafts of the minutes shall be prepared and

14


--------------------------------------------------------------------------------


circulated to the members of the JSC within a reasonable time after the meeting,
not to exceed thirty (30) business days, and the Co-Chairs shall alternate
responsibility for the preparation and circulation of draft minutes. Each member
of the JSC shall have the opportunity to provide comments on the draft minutes.
Draft minutes shall be approved, disapproved and revised as soon as
practicable.  Upon approval, final minutes of each meeting shall be circulated
to the members of the JSC by the Co-Chairs with responsibility for preparing
such minutes.

3.5                                 Responsibilities.  In accordance with the
terms and conditions of this Agreement, the JSC shall coordinate the Parties’
efforts in the Territory with respect to Commercialization of Licensed Product
consistent with ArQule’s clinical, regulatory and global branding strategy for
Licensed Product, by exchanging information pertinent to the overall management
of Licensed Product, as provided elsewhere in this Agreement.  More
specifically, the JSC shall:

3.5.1                        coordinate and oversee all Commercialization
activities, including Clinical Development Activities, Regulatory Activities,
Sales and Marketing Activities, and Medical Affairs Activities;

3.5.2                        review and discuss the Clinical and Regulatory Plan
and Medical Affairs Plan, and all amendments thereto as provided in Sections 3.6
and 6.7  below, respectively;

3.5.3                        review and discuss Licensed Product supply,
strategies, schedules and budgets and other matters that affect
Commercialization of Licensed Product in the Territory, including discussing and
approving potential Licensed Back-Up Compounds and Indications in the Additional
Field in accordance with Section 3.7 and 3.8 below, respectively; and

3.5.4                        attempt to resolve any disputes between the Parties
in accordance with Section 3.9.

3.6                                 Clinical and Regulatory Plan. Set forth on
Exhibit D attached hereto is the written plan (the “Clinical and Regulatory
Plan”), which describes all Clinical Development Activities and Regulatory
Activities to be conducted in Japan and a timeline for the completion thereof.
Not less than once every Calendar Year during the Term, Kyowa shall prepare and
submit to the JSC, for review in accordance with this Section 3.6, an updated
Clinical and Regulatory Plan for each country in the Territory, which at such
time as Kyowa proposes to commence Clinical Development Activities and
Regulatory Activities in other countries in the Territory shall describe all
such Clinical Development Activities and Regulatory Activities to be conducted
and the timeline for completion thereof. All such updated Clinical and
Regulatory Plans shall be reviewed and discussed by the JSC. Kyowa will in good
faith consider the reasonable comments provided by the ArQule JSC members but
will only be required to revise an updated Clinical and Regulatory Plan if, in
ArQule’s sole but reasonable opinion, an aspect of such updated Clinical and
Regulatory Plan would have, or is having, a material adverse scientific,
clinical, medical, regulatory or commercial impact on obtaining regulatory
approval for the manufacture, use or sale of Licensed Product outside the
Territory, or commercialization of Licensed Product outside of the Territory, in
which event Kyowa will revise the applicable Clinical and Regulatory Plan and
resubmit it to the JSC for review in the same manner. Kyowa shall make
commercially reasonable best efforts to carry out and perform the plan, strategy
and activities set forth in the Clinical and Regulatory Plan as in effect from
time to time within the timelines contained

15


--------------------------------------------------------------------------------


therein.  All decisions regarding the day-to-day conduct of Clinical Development
Activities and Regulatory Activities in accordance with the Clinical and
Regulatory Plan shall be Kyowa Decisions. Kyowa shall not engage in any Clinical
Development Activity or Regulatory Activity with respect to Licensed Product
unless such activity is described in the Clinical and Regulatory Plans.

3.7                                 Identification of Licensed Back-Up
Compounds.  During the Term, ArQule will keep Kyowa reasonably informed of its
efforts to research and develop any Back-Up Compounds.  Without limiting the
generality of the foregoing, ArQule will advise Kyowa of any potential Back-Up
Compounds that have been nominated by  *  for  * .

3.7.1                        During the Term, Kyowa shall have the right to
request in writing to ArQule that Kyowa have the right to *  in the Territory *
that ArQule is researching and developing in addition to, or in place of,  * .
At Kyowa’s request, ArQule and Kyowa shall discuss Kyowa’s request that  * have
the right to * in the Territory such *.  Within the later of *  days of receipt
of such request or (ii)  * after such discussion, ArQule will respond in writing
as to whether or not ArQule consents, in its sole discretion, to granting Kyowa
such right. If ArQule does not respond within the  * or  * period, or responds
that it does not so consent, then Kyowa shall not have any such right. If ArQule
responds within the * or  * that it does so consent, then the JSC will designate
such * as a *  the rights and obligations of the Parties relating to such *
shall be identical to those applicable to  * and any reference to  * thereafter
shall be deemed to include, or to be made to, such  * , except as otherwise
expressly provided herein or if the context clearly indicates a reference
specifically to  *  Subsequent to such designation, as applicable, the *  shall
be amended.

3.7.2                        If, during the Term, ArQule develops or obtains,
with the right to grant a license to Kyowa hereunder, one or more  *  before the
 * of the first  * in the Territory or before the  * anniversary of the
Effective Date (whichever is earlier), and ArQule determines to discuss any such
 * with an  *, ArQule will notify Kyowa of such  * and discuss such  *, with
Kyowa on substantially the same timetable as with such other  * .  If ArQule
determines to Commercialize such *  alone or with any  *  in the  * , or *  if
applicable outside the Territory, ArQule will notify Kyowa and, with
consultation of the JSC, Kyowa will determine, as a Kyowa Decision, whether to *
 such * in the Territory in addition to, or in place of, *  If Kyowa determines
to  * the proposed  * in the Territory, the JSC will designate it as a *, the
rights and obligations of the Parties relating to such  * shall be identical to
those applicable to * and any reference to  *  thereafter shall be deemed to
include, or to be made to, the  *, except as otherwise expressly provided herein
or if the context clearly indicates a reference specifically to  *.  Subsequent
to such designation, as applicable, the  * shall be amended.

3.8                                 Indications in the Additional Field. During
the Term, ArQule will keep Kyowa reasonably informed of its efforts to research
and develop any * in the Territory. Without limiting the generality of the
foregoing, ArQule will advise Kyowa of any potential  *  in the * no later than
 * with the time it notifies any  * of such * .

3.8.1                        During the Term, Kyowa shall have the right to
request in writing to ArQule that Kyowa have the right to  * in the Territory
 for an *  not in the *.  Within  * of receipt of such request, ArQule will
respond in writing as to whether or not ArQule consents, in its sole discretion,
to

16


--------------------------------------------------------------------------------


granting Kyowa such right. If ArQule does not respond within the  * or responds
that it does not so consent, then Kyowa shall not have any such right. If ArQule
responds within the  * that it does so consent, then the JSC will designate such
* as an  * within the  * the rights and obligations of the Parties relating to
such  * shall be identical to all previously designated *  in the * if any, and
any reference to the * thereafter shall be deemed to include such *

3.8.2                        If, during the Term, ArQule determines to discuss
any  * in the  *  with an *  ArQule will notify Kyowa of such  *  in the  *  and
discuss such  * in the * with Kyowa on substantially the same timetable as with
such other  *,  If ArQule determines to  *,  alone or with any *, outside the
Territory for an  * not in the *, ArQule will notify Kyowa and, with
consultation of the JSC, Kyowa will determine, as a Kyowa Decision, whether to
 * such * in the Territory *  If Kyowa determines to  * such * in the Territory
for such *, the JSC will designate it as an  * within the  * the rights and
obligations of the Parties relating to such Indication shall be identical to all
previously designated  * in the  * if any, and any reference to the * thereafter
shall be deemed to include such *

3.9                                 Disputed Matters. The JSC members shall use
good faith efforts to reach agreement on any and all matters submitted to it,
including consensus on all Clinical Development Activities and Regulatory
Activities and Marketing Activities. In the event that, despite such good faith
efforts, agreement on a particular matter cannot be reached by the JSC within  *
 days after the JSC first meets to consider such matter (each such matter, a
“Disputed Matter”), then, if the Disputed Matter involves an ArQule Decision,
ArQule’s representatives on the JSC shall have the right to make the final
decision on such Disputed Matter. If the Disputed Matter involves a Kyowa
Decision, then Kyowa’s representatives on the JSC shall have the right to make
the final decision on such Disputed Matter. All other Disputed Matters shall be
resolved in accordance with Article 14.

3.10                           Expenses.  Each Party shall be responsible for
all travel and related costs and expenses for its members, designees and non-JSC
invitees to attend meetings of, and otherwise participate on, the JSC.

3.11                           Informational Sessions. Notwithstanding the
foregoing, within  *  days of the Effective Date, the Parties will finalize a
schedule upon which a team of clinical, regulatory and business development
representatives from each Party (including at least one JSC member from each
Party) will have a monthly conference by telephone during the Term to discuss
Commercialization activities hereunder and events material to such efforts,
provided, that any such telephone conference may be cancelled by agreement of
the Parties.

ARTICLE 4
CLINICAL DEVELOPMENT

4.1                                 Kyowa Clinical Development Activities.
Subject to, and in accordance with, the terms and conditions of this Agreement
and the requirements of all Applicable Laws and Regulations, Kyowa shall be
responsible for, shall bear all costs of execution of, and shall use
commercially reasonable best efforts to conduct, all pre-clinical and clinical
trial activities necessary or useful for the Commercialization of Licensed
Product in the Territory as overseen by the JSC in accordance with Article 3
(“Clinical Development Activities”). Subject to ArQule’s right to

17


--------------------------------------------------------------------------------


make ArQule Decisions, Kyowa shall have final decision-making authority over all
Clinical Development Activities; provided that all such Clinical Development
Activities shall be conducted in accordance with the Clinical and Regulatory
Plan and coordinated by the JSC in accordance with Article 3. Without limiting
the applicability of the foregoing and the remainder of this Article 4, Kyowa,
through the JSC, shall keep ArQule timely informed of all material events and
developments occurring in the course of the Clinical Development Activities and
shall pursue the most expeditious schedule practicable for achieving Commercial
Regulatory Approval.

4.2                                 Clinical Development Data.

4.2.1                        Obligations of Kyowa.  All results of all Clinical
Development Activities and any and all other information or data generated by
Kyowa or any Third Party on behalf of Kyowa with respect to any Clinical
Development Activities (collectively, “Kyowa Clinical Data”) shall be (a) used
by Kyowa and its Affiliates to support necessary Regulatory Approvals and
Commercialization in the Territory and (b) promptly provided by Kyowa to ArQule.

4.2.2                        Use of Kyowa Clinical Data.  Kyowa hereby agrees
that ArQule may use Kyowa Clinical Data for the performance of its obligations
and exercise of its rights under this Agreement and that ArQule and any Other
Licensees shall have a right of access, a right of reference and a right to use
and incorporate all Kyowa Clinical Data in any regulatory filings or for other
uses in accordance with Applicable Laws and Regulations, outside the Territory
provided, however, that any Other Licensee shall not have such right unless such
Other Licensee shall agree to provide, or permit ArQule to provide, Kyowa with
copies of any NDAs or equivalent drug approval application  filed by such Other
Licensee with the FDA or EMEA in the Cancer Field.

4.2.3                        Obligations of ArQule.  During the Term, and
subject to Applicable Laws and Regulations, ArQule shall provide Kyowa with
copies of all information or data with respect to Licensed Product that is
generated by ArQule or any Third Party on behalf of ArQule, and Controlled by
ArQule and necessary for Kyowa to obtain any required Regulatory Approvals or
perform such other Regulatory Activities under this Agreement or otherwise
reasonably requested in writing by Kyowa (collectively “ArQule Clinical Data”).
ArQule Clinical Data shall be licensed to, and used by, Kyowa solely in
accordance with the license granted in Section 2.1.1.

4.2.4                        Other Licensee Data.  In any license or sublicense
granted to an  * for *  and  * of  *  in the * ArQule shall (a) include a
provision requiring such  *  to provide, or  permit ArQule to provide, * with
copies of  *  filed by such *  in the * and grant to Kyowa a right of access, a
right of reference and the right to use and incorporate any such * of this
Agreement  and (b) use commercially reasonable best efforts to include a
provision requiring such  * to provide or permit ArQule to provide,  * with
copies of any additional information or data with respect to *  that is
generated by such * or any * on behalf of such * and owned or otherwise
controlled by such  * and necessary or useful for  * to obtain any required  *
or perform such other *  under this Agreement or otherwise reasonably requested
in writing by * (collectively, the “*”) * provided to Kyowa by or on behalf of
ArQule shall be licensed to, and used by, Kyowa solely in accordance with the
license granted in Section 2.1.1, free of any additional charge.

18


--------------------------------------------------------------------------------


4.3                                 No Debarred Personnel.  In performing the
Clinical Development Activities, Kyowa shall not use the services of any
employee or consultant, who has been debarred by the FDA or any Regulatory
Authority, or, to the best of Kyowa’s knowledge, is the subject of debarment
proceedings by the FDA or any other Regulatory Authority.

4.4                                 Use of Animals.  In connection with any
development or Commercialization activities, including Clinical Development
Activities undertaken by Kyowa in connection with Licensed Product, Kyowa shall
comply with all Applicable Laws and Regulations regarding the care and use of
experimental animals. All animals used by Kyowa to evaluate ARQ 197, any
Licensed Back-Up Compound, or Licensed Product shall be provided humane care and
treatment in accordance with applicable veterinary practices.

ARTICLE 5
REGULATORY

5.1                                 Regulatory Activities.

5.1.1                        Regulatory Activities.  Subject to, and in
accordance with, the terms and conditions of this Agreement and the requirements
of all Applicable Laws and Regulations, Kyowa, at its sole cost and expense,
shall use commercially reasonable best efforts to (i) take all actions necessary
and  file all Regulatory Filings with respect to Licensed Product required to
obtain Commercialization Regulatory Approval throughout the Territory; (ii)
respond in a timely fashion to requests for data and information from Regulatory
Authorities with respect to Licensed Product; and (iii) meet with officials of
Regulatory Authorities at such times as may be requested by such Regulatory
Authorities with respect to Licensed Product (“Regulatory Activities”).  Subject
to ArQule’s right to make ArQule Decisions, Kyowa shall have final
decision-making authority over all Regulatory Activities; provided that all such
Regulatory Activities shall be conducted in accordance with the Clinical and
Regulatory Plan and coordinated by the JSC in accordance with Article 3. Without
limiting the applicability of the foregoing and the remainder of this Article 5,
Kyowa, through the JSC, shall keep ArQule timely informed of all material events
and developments occurring in the course of the Regulatory Activities, including
without limitation, scheduled Kyowa regulatory strategy discussions and meetings
with Regulatory Authorities in the Territory relating to Licensed Product.

5.1.2 ArQule Assistance. Upon written request of Kyowa, ArQule shall use
Commercially Reasonable Efforts to assist Kyowa in connection with any meetings
with Regulatory Authorities in the Territory related to Licensed Product.

5.2                                 Kyowa Regulatory Data and Regulatory
Approvals. 

(a)                                  Regulatory Filings.

(i)                                     Review. Kyowa shall provide ArQule with
summaries (in English) of all Regulatory Filings, including synopses and patient
death narratives, if any, not less than sixty (60) days prior to filing thereof
and ArQule shall have the right within thirty (30) business days of receipt
thereof to review and comment on any Regulatory Filings pertaining to clinical
studies and/or manufacturing of Licensed Product and Kyowa shall incorporate
into such regulatory submissions all reasonable comments thereon by ArQule.  It
is acknowledged by the Parties that

19


--------------------------------------------------------------------------------


given time constraints, the Regulatory Filing actually submitted by Kyowa to a
Regulatory Authority may vary from the summaries discussed by the Parties prior
to such submission because of changes resulting from interactions with
Regulatory Authorities.

(ii)                                  Copies. Kyowa shall provide to ArQule: (A)
compact discs containing each Regulatory Filing as submitted and all Kyowa
Regulatory Data relevant thereto (in the original language in which it was
filed) promptly following such submission, (B) summaries (in English) of each
Regulatory Filing as submitted, including synopses and patient death narratives,
if any, as soon as reasonably practicable following submission thereof,  *.
 ArQule and any Other Licensees, subject to Section 4.2.4 above, shall have a
right of access, a right of reference and the right to use and incorporate all
Kyowa Regulatory Data consistent with the terms of this Agreement. Kyowa’s
access to information and data of any Other Licensee shall be governed by
Section 4.2.4 hereof.

(b)                                 Ownership of Kyowa Regulatory Data. Kyowa
shall hold title to all Kyowa Regulatory Data, including Regulatory Filings and
Regulatory Approvals; provided, that, Kyowa shall file for and obtain Regulatory
Filings and Regulatory Approvals in such manner as may be required under the
Applicable Laws and Regulations of the Territory to allow, for the expeditious
transfer thereof to ArQule or ArQule’s designee pursuant to Section 13.5 hereof
upon termination of this Agreement pursuant to Section 13.2 or 13.3.

5.3                                 Provision of Regulatory Information to
Kyowa.  ArQule shall use Commercially Reasonable Efforts to assist Kyowa in
connection with its conduct of all Regulatory Activities, including by (a)
providing Kyowa with copies of the relevant sections of any United States
regulatory filings for Licensed Product filed by or on behalf of, and Controlled
by ArQule as necessary for Kyowa to make Regulatory Filings for Licensed Product
and (b) supplying or granting Kyowa the right to reference any data Controlled
by ArQule that is necessary and required by Applicable Laws and Regulations to
allow Kyowa to meet its regulatory filing obligations in the Territory.  Kyowa
shall have a right of access, a right of reference and the right to use and
incorporate all information provided to it pursuant to this Section 5.3 solely
to support its Regulatory Activities and Commercialization of Licensed Product
in the Territory and in accordance with the terms of this Agreement.

5.4                                 Safety; Adverse Event Reporting.

5.4.1                        Pharmacovigilance and Drug Safety Data.  Kyowa
shall be responsible, at its sole cost and expense, for: (i) collecting all
pharmacovigilance and other drug safety data for Licensed Product in the
Territory; and (ii) reporting any such data, including adverse events, to the
applicable Regulatory Authorities in the Territory, as appropriate to be in
compliance with all Applicable Laws and Regulations, including without
limitation entry into the global safety database in CIOMS format (in English).
Kyowa will provide notice, including without limitation by email, to ArQule of
such global database entries within the time period required by FDA regulations
for the type of event involved. ArQule shall have the right to review Kyowa’s
internal processes and procedures for the collection and processing of safety
data relating to Licensed Product.  ArQule shall hold and maintain the global
safety data base for Licensed Product; provided that ArQule may agree with any
Other Licensee that such Other Licensee shall hold and maintain the global
safety database for Licensed Product.

20


--------------------------------------------------------------------------------


5.4.2        Safety Agreement.  On or before the earlier of (a)  * after the  *
 or (b)  *  prior to * commencement of  * , the Parties will enter into a
mutually agreeable safety agreement setting forth the Parties’ respective
obligations in detail regarding pharmacovigilance and the exchange of drug
safety data. ArQule may require that any Other Licensee be a party to such
Safety Agreement.

5.5           Recalls and Voluntary Withdrawals. Kyowa shall submit to ArQule
its internal standard operating procedures as to product recalls and the
treatment of product complaints and inquiries as to safety, quality or efficacy
reasonably in advance of the date of Commercial Launch. If Kyowa becomes aware
of information about Licensed Product indicating that it may not conform to the
Specifications or that there are potential adulteration, misbranding and/or
other issues regarding safety or effectiveness, it shall immediately so notify
ArQule.  The Parties shall promptly meet to discuss such circumstances and to
consider appropriate courses of action, including without limitation, Licensed
Product recalls. Unless agreed by the Parties in writing Kyowa shall implement
and be responsible, at its sole expense, for all recalls of Licensed Product in
the Territory, and shall maintain complete and accurate records of any Licensed
Product recall for such periods as may be required by legal requirements, but in
any event for no less than  * .

5.6           Inspection Rights. ArQule shall have the right, on not less than
 *  prior notice, to inspect the facilities of Kyowa, its Affiliates and
Sublicensees where Licensed Product is manufactured, stored or handled and to
audit the procedures of Kyowa, its Affiliates and Sublicensees for the
manufacture, storage and handling of Licensed Product for purposes of quality
control.

5.7           Governmental Inspections and Inquiries.  Kyowa shall advise ArQule
promptly, but in no event later than  *  after Kyowa’s receipt of notice
thereof, of any planned Regulatory Authority visit to the facilities of Kyowa,
its Affiliates or Sublicensees where Licensed Product is manufactured, stored or
handled or any written or oral inquiries by a Regulatory Authority concerning
such facilities, the procedures of Kyowa, its Affiliates or Sublicensees for the
manufacture, storage or handling of Licensed Product, or the Commercialization
of Licensed Product in the Territory.  Kyowa shall furnish to ArQule (a) minutes
of the inspection generated by Kyowa and translated into English promptly
following such inspection and (b) any report or correspondence (in English)
provided by Kyowa, any Affiliate or Sublicensee, as the case may be, to the
Regulatory Authority or issued by or provided by the Regulatory Authority to
Kyowa, any Affiliate or Sublicensee, as the case may be, in connection with such
visit or inquiry as soon as reasonably practicable thereafter.

5.8           ArQule Participation Right.  ArQule shall have the right, at its
option, upon written request at any time, to participate in any and all of
Kyowa’s regulatory strategy discussions and meetings with Regulatory Authorities
in the Territory relating to Licensed Product, including without limitation any
such discussions and meetings relating to final positioning of labeling and
safety claims within the original and any subsequent regulatory submissions and
drug reimbursement pricing. Kyowa shall provide reasonable prior written notice
to ArQule of any such meetings and copies of all material correspondence with
regard thereto.

21


--------------------------------------------------------------------------------


ARTICLE 6
SALES AND MARKETING; DILIGENCE OBLIGATIONS

6.1           Sales and Marketing Activities. Subject to, and in accordance
with, the terms and conditions of this Agreement and the requirements of all
Applicable Laws and Regulations, Kyowa, at its sole cost and expense, shall have
the sole responsibility, including without limitation the determination of price
for the sale Licensed Product in the Territory, and shall use Commercially
Reasonable Efforts to develop a sales force and market and sell Licensed Product
in the Territory (“Sales and Marketing Activities”) and in any event will
execute Commercial Launch in each country in the Territory within ninety (90)
days of obtaining pricing approval  for such Licensed Product in such country.

6.2           Marketing Plan. Without limiting the generality of the other
provisions of this Article 6, Kyowa shall prepare and submit to ArQule a plan
containing the strategy and proposed activities for marketing and selling
Licensed Product in the Territory (as updated pursuant to this Section 6.2, the
“Marketing Plan”). Kyowa shall submit a proposed draft of the Marketing Plan to
ArQule no later than  *  prior to the anticipated Commercial Launch of Licensed
Product and shall submit a revised Marketing Plan to ArQule no later than  *
 prior to the anticipated Commercial Launch of Licensed Product.  Kyowa shall
deliver an update of the relevant sections of the Marketing Plan from time to
time during the Term, and in no case less than once per Calendar Year. Updates
to the Marketing Plan shall reflect, among other things, each new Indication in
the Cancer Field, and Additional Field if applicable, for Licensed Product.
ArQule shall have the opportunity to comment on the proposed draft, revised and
updated Marketing Plan and Kyowa will consider such comments in good faith. All
decisions regarding the day-to-day conduct of Marketing Activities in accordance
with the Marketing Plan shall be Kyowa Decisions.

6.3           Sales Forecasts.   *  prior to the anticipated date of Commercial
Launch, Kyowa shall provide ArQule with a sales forecast which sets forth the
projected monthly sales (by quantity and estimated Net Sales) of Licensed
Product in the Territory for the  *  period commencing upon the anticipated
Commercial Launch date.  Thereafter, Kyowa shall provide ArQule with a sales
forecast on the first business day of each April and October which sets forth
the projected monthly sales (by quantity and estimated Net Sales) of Licensed
Product in the Territory for the succeeding  *  month period; provided, that,
upon the written request of ArQule, Kyowa shall deliver such forecasts more
frequently during the Calendar Year in which Commercial Launch occurs for
Licensed Product.

6.4           Interconnected Discounting.  Kyowa shall not discount the price of
Licensed Product or agree to reduce the unit volume of purchases or sales of
Licensed Product in consideration of any price increase on, the receipt of any
payment in connection with, or the entering of an arrangement for, the purchase
or sale of a product other than Licensed Product (including, without limitation,
any arrangement guaranteeing volume increases or minimum volume of such other
product), and Kyowa shall not enter into any agreement for such purpose.

6.5           Labeling and Patent Rights Marking.  Notwithstanding the
provisions of Section 2.1.4 hereof, Kyowa shall identify ArQule as the licensor
or manufacturer of the Licensed Product using the ArQule Company Trademarks
designated by ArQule for such use with reasonable

22


--------------------------------------------------------------------------------


prominence, on the vial label, package insert, and outside of the product
packaging and in all advertising materials for Licensed Product in the Territory
in a manner approved in advance in writing by ArQule and in accordance with the
Trademark License set forth in Section 2.1.4 hereof. Kyowa shall mark all
Licensed Product sold by Kyowa with appropriate patent numbers or indicia at
ArQule’s request to the extent required and/or permitted by Applicable Laws and
Regulations and, subject to the foregoing, may, in its sole discretion, include
any Kyowa Trademarks.

6.6           Medical Affairs Activities.  Subject to, and in accordance with,
the terms and conditions of this Agreement and the requirements of all
Applicable Laws and Regulations, Kyowa shall be responsible for and shall bear
all costs of execution of all Medical Affairs Activities. Such activities shall
be conducted in accordance with the Clinical and Regulatory Plan and coordinated
by the JSC in accordance with Article 3.  If Kyowa wishes to conduct an
investigation or initiate a post-marketing clinical study that is not
specifically related to any Indication in the Cancer Field, or Additional Field
if applicable, included in the package insert for Licensed Products, it shall
provide prior written notice to the JSC, which notice shall include a protocol
for the proposed clinical study for its review and approval pursuant to Article
3.

6.7           Medical Affairs Plan. Kyowa shall prepare and submit to the JSC a
plan containing the strategy and proposed activities for Medical Affairs
Activities (as updated pursuant to this Section 6.7, the “Medical Affairs
Plan”). Kyowa shall submit a proposed draft of the Medical Affairs Plan to the
JSC no later than  *  prior to the anticipated Commercial Launch of Licensed
Product and shall submit an updated Medical Affairs Plan to the JSC no later
than  *  prior to the anticipated Commercial Launch of Licensed Product.  Kyowa
shall deliver an update of the relevant sections of the Medical Affairs Plan
from time to time during the Term, and in no case less than once per Calendar
Year. Updates to the Medical Affairs Plan shall reflect, among other things,
each new Indication in the Cancer Field, and Additional Field if applicable, and
countries within the Territory in which Medical Activities will be conducted for
Licensed Product. The Medical Affairs Plan and all updates shall be reviewed and
discussed by the JSC. Kyowa will in good faith consider the reasonable comments
provided by the ArQule JSC members but will only be required to revise a Medical
Affairs Plan if, in ArQule’s sole but reasonable opinion, an aspect of such
Medical Affairs Plan would have, or is having, a material adverse scientific,
clinical, medical, regulatory or commercial impact on obtaining regulatory
approval for the manufacture, use or sale of Licensed Product outside the
Territory, or commercialization of Licensed Product outside of the Territory, in
which event Kyowa will revise the applicable Medical Affairs Plan and resubmit
it to the JSC for review in the same manner. Kyowa shall make commercially
reasonable best efforts to carry out and perform the plan, strategy and
activities set forth in the Medical Affairs Plan as in effect from time to time
within the timelines contained therein. All decisions regarding the day-to-day
conduct of Medical Affairs Activities in accordance with the Medical Affairs
Plan shall be Kyowa Decisions. Kyowa shall not engage in any Medical Affairs
Activities with respect to Licensed Product unless such activity is described in
the Medical Affairs Plan.

6.8           Marketing and Promotional Literature. All marketing and
promotional literature related to Licensed Product and prepared for use in the
Territory by Kyowa shall be prepared in a manner consistent with Applicable Laws
and Regulations.  In all marketing and promotional literature, ArQule shall be
presented and described as the Party who developed the Licensed

23


--------------------------------------------------------------------------------


Product.  To the extent practical, the ArQule name and logo shall appear in the
same in size and proximity as the Kyowa name and logo on all marketing and
promotional literature used in the Territory unless prohibited by Applicable
Laws or Regulations of the Territory.

ARTICLE 7
UPFRONT AND MILESTONE PAYMENTS

7.1           Upfront Payment. Pursuant to the CDA, Kyowa paid to ArQule, in
consideration for the rights granted to Kyowa under this Agreement as well as
other rights set forth in the CDA, the sum of three million United States
dollars (US$3,000,000) and shall pay to ArQule hereunder, within ten (10)
business days following the Effective Date, the additional sum of twenty-seven
million United States dollars (US$27,000,000).

7.2           Milestone Payments.  In consideration for the rights granted to
Kyowa under this Agreement, Kyowa shall make the following non-refundable,
non-creditable payments to ArQule within thirty (30) days after the occurrence
of each of the following milestone events for each Licensed Product that
achieves such milestone:

7.2.1        Regulatory Milestones:

 Milestone Event

 

Milestone Payment
(US$)

 

 

 

 Initiation of Phase 1 Clinical Trial in the Territory for first Indicationin
the Cancer Field

 

*

 

 

 

 Initiation of Phase 2 Clinical Trial in the Territory for first Indication in
the Cancer Field

 

*

 

 

 

 Initiation of Phase 3 Clinical Trial in the Territory for first Indication in
the Cancer Field

 

*

 

 

 

 First filing of Drug Approval Application for first Indication in the Cancer
Field  
 (if Phase 3 is  required)

 

*

 

 

 

 First filing of Drug Approval Application for first Indication in the Cancer
Field  
 (if Phase 3 is  not required)

 

*

 

 

 

 Commercial Launch of Licensed Product for first Indication in the Cancer Field

 

*

 

 

 

 If, upon Commercial Launch in Japan the NHI Price is set at 6000 yen/day or
higher:

 

*

 

 

 

 First filing of Drug Approval Application for each of the second and third
Indication in the  Cancer Field

 

*

 

24


--------------------------------------------------------------------------------


 

 Commercial Launch of Licensed Product in the Territory for each of the second
and third  Indication in the Cancer Field

 

*

 

 

 

 First filing of Drug Approval Application for each of the first, second and
third Milestone  Additional Indication

 

*

 

 

 

 Commercial Launch of Licensed Product in the Territory for each of the first,
second and  third Milestone Additional Indication

 

*

 

7.2.2        Sales Milestones.  In addition to the milestone payments
contemplated by Section 7.2.1, Kyowa shall make each of the following
non-refundable, non-creditable one-time only payments to ArQule within sixty
(60) days after the first occurrence of the corresponding milestone event during
the Term for all Licensed Products for all Indications in the Territory in the
aggregate in any single Calendar Year:

 Milestone Event  
(US$) (Sales Milestone Payments are one-time only payments)

 

Milestone Payment
(US$)

 Net Sales greater than *

 

*

 Net Sales greater than *

 

*

 Net Sales greater than *

 

*

 Net Sales greater than *

 

*

For purposes of determining when sales milestones are achieved under this
Section 7.2.2, Net Sales shall be calculated each month in the currency in which
it was paid to Kyowa, its Affiliates or Sublicensees, as the case may be, and
will be translated monthly into United States dollars in accordance with Section
7.9 hereof.  Each month’s calculated Net Sales in United States dollars will
then be added to the previous month’s cumulative United States dollar total.
When such a sales milestone has been achieved will be determined as of the last
day of each month, and payment of sales milestone payments will be made within
thirty (30) calendar days following such date.

7.2.3        If at the time any given milestone payment is due, one or more
preceding milestone payments have not been paid, then payment for all preceding
unpaid milestone payments shall be paid at such time as well.

7.3           Royalties. In consideration for the rights granted to Kyowa under
this Agreement, Kyowa shall pay ArQule during the Royalty Term for each Licensed
Product and country in the Territory and, if appropriate, each Indication in the
Additional Field, a royalty based on the Net Sales within a single Calendar Year
of all Licensed Products sold by Kyowa, its Affiliates, Sublicensees and
wholesalers during such Calendar Year, at the following rates:

 Net Sales
 (US$)

 

Royalty
(%)

 Under *

 

*

 * - *

 

*

 * - *

 

*

Greater than*

 

*

 

 

25


--------------------------------------------------------------------------------


By way of example, if Net Sales in any particular Calendar Year were equal to $
* the royalty due would be equal  $*  which is calculated as $ * + $ * + $ * + $
*. The calculation of Net Sales begins from  *  for each new Calendar Year.

Each royalty payment shall be non-refundable and non-creditable against any
other payments due hereunder unless expressly set forth herein otherwise. For
purposes of determining when a sale of any Licensed Product occurs under this
Section 7.3, the sale shall be deemed to occur on the earlier of (a) the date
the Licensed Product is shipped or (b) on the date of the invoice to the
purchaser of the Licensed Product. Each royalty payment shall be accompanied by
a report for each country in the Territory in which sales of Licensed Products
occurred in the Calendar Quarter covered by such statement, specifying: the
gross sales (if available) and Net Sales in each country’s currency; the
applicable royalty rate under this Agreement; the royalties payable in each
country’s currency, including an accounting of deductions taken in the
calculation of Net Sales; the applicable exchange rate to convert from each
country’s currency to United States dollars under  Section 7.9; and the
royalties payable in United States dollars.

7.4           Combination Products.

7.4.1        In the event that a Licensed Product is sold as part of a
Combination Product, where “Combination Product” means any unified dose (e.g.
not a kit of two separate and distinct drug dosage forms) of pharmaceutical
product which is comprised of Licensed Product and other therapeutically active
compound(s) and/or ingredients (collectively the “Other Products”), Net Sales of
Licensed Product, for the purposes of determining royalty payments, shall be
determined by multiplying the Net Sales of the Combination Product by the
fraction, A / (A+B) where A is the weighted average sale price of the Licensed
Product when sold separately in finished form, and B is the weighted average
sale price of the Other Products sold separately in finished form, in each case
in the country of sale of the Combination Product in the Calendar Quarter of
such sale. In the event that no separate sales are made of either the Licensed
Product or the Other Products, the reasonably estimated commercial value thereof
will be used instead of the sale price. Each of “weighted average sale price”
and “reasonably estimated commercial value” shall be determined in accordance
with Section 7.4.2 below,

7.4.2        “Weighted average sale price” and “reasonably estimated commercial
value,” as the case may be, for a Licensed Product and Other Products shall be
calculated once at the commencement of each Calendar Year and such amount shall
be used during all applicable royalty reporting periods for the entire following
Calendar Year. When determining the weighted average sale price of a Licensed
Product or Other Products, the weighted average sale price shall be calculated
by dividing the Net Sales (translated into U.S. dollars in accordance with
Section 7.9 hereof) by the units of active ingredient sold during the twelve
(12) months (or the number of months sold in a partial Calendar Year) of the
preceding Calendar Year for the respective Licensed Product or Other Products.
“Estimated commercial value” shall be determined by agreement of the Parties
using criteria to be mutually agreed upon by the Parties. If the Parties do not
agree, such dispute shall be resolved in accordance with Section 14.2 hereof. In
the Initial Calendar Year, a forecasted weighted average sale price will be used
for the License Product and Other Products, if applicable. Any over or under
payment due to a difference between forecasted

26


--------------------------------------------------------------------------------


and actua€l weighted average sale prices will be paid or credited in the first
royalty payment of the following Calendar Year.

7.5           Competitive Generic Licensed Product. Royalties will be paid
regardless of the patentability of the Licensed Product; provided, that, if
patents fail to issue or expire such that no Valid Claim covers the Licensed
Product in a country in the Territory and a competitor offers a generic version
of the Licensed Product that captures a greater than  *  share of the aggregate
market of the combined generic version and Licensed Product in such country
(measured on a product volume basis rather than dollar sales amount basis), then
the royalty rates in such country due shall be reduced by  *  of the amounts set
forth in Section 7.3 above. For purposes of this Section 7.5, the royalty
rate(s) payable to ArQule with respect to Net Sales of a Licensed Product in a
given country (before the  *  reduction) shall be deemed to be the rate(s) which
would apply if Net Sales of such Licensed Product in such country subject to
each of the royalty rates under Section 7.3 were proportional to Net Sales of
such Licensed Product in all countries subject to each of the royalty rates
under Section 7.3.  For clarity, an example of the application of the preceding
sentence is as follows: If sales in a calendar year in countries without generic
products capturing more than  * are $ * and sales in countries with generic
products capturing more than  * are *, the royalties will  *  calculated as
follows:  $* + $* + $*

7.6           Third Party Licenses.

7.6.1        Preexisting Third Party Licenses. ArQule shall pay  *  of all
payments owed to Third Parties for licenses related to Licensed Product under
(a) agreements existing as of the Effective Date between ArQule and such Third
Parties, (b) any other license between ArQule and Third Parties relating to
other Patent Rights of Third Parties that ArQule and Kyowa agree upon from time
to time (“Additional Rights”), and (c) any agreement in existence as of the
Effective Date between ArQule and a Third Party relating to Patent Rights for
Patient Selection.

7.6.2        Other Rights. In the event that (unrelated to Additional Rights)
during the Term ArQule obtains a license covering the manufacture, use or sale
of Licensed Product pertaining to the Territory, Kyowa shall reimburse ArQule  *
 of all payments made by ArQule under such license to the extent such payments
pertain to the Territory, including without limitation, licensee fees,
milestones and royalties. In the event of license fees or milestone payments
that are not allocated to specific territories, a portion of such payments will
be deemed to pertain to the Territory equal to the ratio of the total sales of
cancer therapeutic products in the Territory to total worldwide sales of cancer
therapeutic products during the Calendar Year preceding the payment as
determined from  *  published data. ArQule shall keep Kyowa reasonably informed
of all material developments regarding negotiations with, and payments to, Third
Parties regarding such reimbursable payments. All material matters relating to
such Third Party reimbursable payments and calculations shall be discussed in
good faith between the Parties.

7.7           Method of Payment.  Unless otherwise expressly provided, Kyowa
shall make royalty payments owed to ArQule hereunder in arrears, within  *  from
the end of each Calendar Quarter in which such payment accrues.  For purposes of
determining when a sale of any Licensed Product occurs under this Agreement, the
sale shall be deemed to occur on the earlier of (a) the date the Licensed
Product is shipped or (b) on the date of the invoice to the purchaser of the

27


--------------------------------------------------------------------------------


Licensed Product.  All payments due to ArQule hereunder, including upfront,
milestone, royalty and Licensed Product supply payments, shall be made by wire
transfer of immediately available funds in United States dollars to a bank
account or bank accounts designated by ArQule.

7.8           Interest on Overdue Payments.  Any amounts not paid by either
Party when due under this Agreement shall be subject to interest from and
including the date payment is due through and including the date upon which such
Party makes such payment at a rate equal to the sum of  *  quoted in the Money
Rates section of the Wall Street Journal (New York Edition) calculated daily on
the basis Applicable Laws and Regulations.

7.9           Foreign Currency Exchange.  Conversion of foreign currency to
United States dollars shall be made by applying the average of the rates
published in the eastern edition of The Wall Street Journal under the heading
“Money Rates,” or any other mutually agreed upon source, over the period of each
month within each Calendar Quarter to the Net Sales that was deemed sold during
such month.

7.10         Withholding Taxes.  If Applicable Laws and Regulations require
withholding of income or other taxes imposed upon any payments made by Kyowa to
ArQule under this Agreement, Kyowa shall make such withholding payments as may
be required and shall subtract such withholding payments from such payments. 
Kyowa shall submit appropriate proof of payment of the withholding taxes to
ArQule within a reasonable period of time. Kyowa shall render ArQule reasonable
assistance in order to allow ArQule to obtain the benefit of any present or
future treaty against double taxation which may apply to such payments.

ARTICLE 8
ARQULE SUPPLY OF LICENSED PRODUCT; SPECIFICATIONS

8.1           ArQule Obligation to Supply Clinical Trial Materials.

8.1.1        ArQule Obligation. Subject to the terms and conditions of this
Agreement, ArQule shall use Commercially Reasonable Efforts to supply Kyowa with
quantities of Licensed Product necessary to support clinical trials conducted by
Kyowa as part of its Clinical Development Activities, or otherwise with the
consent of ArQule, at a transfer price equal to the Manufacturing Cost,
exclusive of costs of API and Licensed Product process improvements developed by
ArQule or a Third Party on behalf of ArQule; for such Licensed Product.  Kyowa
shall use Licensed Product solely to conduct its Clinical Development Activities
and shall not use such Licensed Product for commercial supplies or for any other
purpose.

8.1.2        Third Party Manufacturer.  Kyowa hereby acknowledges and agrees
that ArQule shall be entitled, at its discretion, to perform any or all of its
obligations under this Article 8 by subcontracting any or all of such
obligations to Third Party contract manufacturers (each, a “Third Party
Manufacturer”) in any country; provided, that, any such manufactured Licensed
Product meets the Specifications.

8.1.3        Delivery by ArQule.  ArQule shall (a) deliver the Licensed Product
FOB ArQule’s or a Third Party Manufacturer’s facility, (b) arrange delivery of
Licensed Product and insurance covering Licensed Product during delivery
pursuant to Kyowa’s written instructions

28


--------------------------------------------------------------------------------


and (c) use Commercially Reasonable Efforts to deliver all Licensed Product by
the dates agreed upon by the Parties in writing (each, a “Delivery”).  Title to
and risk of loss in Licensed Product shall pass to Kyowa upon delivery to the
common carrier for delivery to Kyowa.  Kyowa shall be responsible for freight,
delivery and insurance charges incurred in delivering the Licensed Product to
Kyowa’s designated delivery destination.

8.1.4        Responsibility of Kyowa.  Kyowa shall have the responsibility, at
its own expense, for (i) obtaining any necessary export and import permits; (ii)
all customs, duties and other governmental charges relating to import of
Licensed Product from ArQule to Kyowa; (iii) the importation and sale of
Licensed Product in the Territory; (iv) storing and clearing Licensed Product
through all customs and exportation and importation requirements; (v) having
Licensed Product delivered to Kyowa’s labeling and packaging facility; and (vi)
conducting all quality control testing, retention of samples and lot release,
labeling and packaging of Licensed Product for distribution in the Territory,
all in full compliance with all Applicable Laws and Regulations.

8.1.5        Nonconforming Licensed Product.

(a)           Acceptance and Rejection by Kyowa.  Each shipment of Licensed
Product shall contain such quality control certificates and other documentation
as are necessary to show that Licensed Product materially conforms to the
Specifications at the time of Delivery.  In the event that Kyowa determines
within thirty (30) days of Delivery that any Licensed Product did not materially
conform with the Specifications at the time of Delivery, Kyowa shall, within ten
(10) days following such determination, ship all units of such Licensed Product
to ArQule, freight prepaid and properly insured, along with a reasonably
detailed statement of the claimed non-conformity and proof of date of purchase.

(b)           Replacement by ArQule.  In the event that ArQule determines that
the returned Licensed Product was non-conforming, ArQule shall replace all of
such non-conforming units of Licensed Product, at no cost to Kyowa, and ArQule
shall deliver to Kyowa, freight prepaid, all replacement units of Licensed
Product, along with reimbursement of the shipment charges for return of the
non-conforming Licensed Product.

(c)           Disputes Over Non-Conforming Licensed Product.  In the event that
any returned Licensed Product is determined by ArQule to have been improperly
rejected by Kyowa, the Parties shall cooperate to have retained samples in
ArQule’s possession of the units of Licensed Product in dispute analyzed by a
mutually acceptable independent testing laboratory of recognized reputation in
the pharmaceutical industry.  The results of such laboratory testing shall be
conclusive and binding on the Parties on the issue of material compliance of
such units of Licensed Product with the Specifications at the time of Delivery. 
If such independent testing laboratory determines that such Licensed Product
meets the Specifications, then (i) the units of Licensed Product returned by
Kyowa shall be deemed to have been improperly rejected by Kyowa, (ii) Kyowa
shall bear the cost of the independent laboratory testing and all costs and
expenses of returning the improperly rejected Licensed Product to Kyowa and
(iii) Kyowa shall reimburse ArQule for all costs and expenses incurred by ArQule
in connection with the inspection and analysis of such Licensed Product.  If
such independent testing laboratory determines that such Licensed Product did
not materially conform to the Specifications, then

29


--------------------------------------------------------------------------------


ArQule shall bear the cost of the laboratory testing, as well as the costs
associated with properly-rejected Licensed Product described in subsection (b)
above.

(d)           Sole Remedy.  The remedies provided in this Section 8.1.5 for the
replacement of properly-rejected Licensed Product shall be Kyowa’s sole and
exclusive remedy for the delivery by ArQule of non-conforming Licensed Product.

(e)           No Liability.  In no event shall ArQule be liable under this
Section 8.1.5 for Licensed Product that materially conformed to the
Specifications at the time of Delivery but that ceased to materially conform to
the Specifications as a result of any circumstance, action or omission following
Delivery.

8.1.6        Invoice and Payment. ArQule shall invoice Kyowa for each shipment
of Licensed Product upon shipment to Kyowa.  Kyowa shall pay each invoice within
thirty (30) days of the date of the invoice, subject to the provisions of
Sections 7.7, 7.8, and 7.10 hereof.

8.2           Supply of Licensed Product for Commercial Sale.  Kyowa shall have
the right to request at anytime during the Term following Commercialization
Regulatory Approval that ArQule manufacture, or have manufactured by a Third
Party, and supply all or some of Kyowa’s needs for commercial supply of Licensed
Product and/or API. If ArQule agrees, the Parties shall negotiate in good faith
the terms of such commercial supply agreement (the “Supply Agreement”);
provided, that, the price shall be equal to  *  of the Manufacturing Cost for
such Licensed Product or API, as the case may be. ArQule shall (a) deliver the
Licensed Product FOB ArQule’s or a Third Party Manufacturer’s facility, (b)
arrange delivery of Licensed Product and insurance covering Licensed Product
during delivery pursuant to Kyowa’s written instructions and (c) use
Commercially Reasonable Efforts to make each Delivery by the dates agreed upon
by the Parties in writing.  Title to and risk of loss in Licensed Product shall
pass to Kyowa upon delivery to the common carrier for delivery to Kyowa.  Kyowa
shall be responsible for freight, delivery and insurance charges incurred in
delivering the Licensed Product to Kyowa’s designated delivery destination. In
the event that the price charged to Kyowa exceeds  * of the *, ArQule shall
proportionally reduce the price charged to Kyowa; provided, that, in no event
shall the price be less than  *  of the Manufacturing Cost. Kyowa may at any
time without condition during the Term elect to manufacture or have manufactured
Licensed Product and/or API for Commercialization in the Territory, in which
case ArQule shall transfer its manufacturing technology to Kyowa or a Third
Party designated by Kyowa, at Kyowa’s expense and subject to a royalty-free
Technology Transfer Agreement to be negotiated in good faith by the Parties and
any Third Party designated by Kyowa.

8.3           Specifications.  Initially, the “Specifications” shall be the
specifications for Licensed Product set forth in Exhibit F attached hereto.

8.3.1        Changes by ArQule. Subject to the conditions herein, ArQule shall
be entitled, at its sole cost, to change the Specifications if such change is
necessary to keep the specifications of all units of Licensed Product consistent
or identical as between the Territory and countries outside of the Territory.
Before making a decision to proceed with any such change in Specifications or
any material change in Licensed Product and/or API manufacturing process,
regardless of whether before or after the Commercial Launch, such change must
first be

30


--------------------------------------------------------------------------------


discussed at the JSC to enable a thorough assessment of its impact, including
potential unexpected or unintended ramifications.  If such change is ultimately
deemed necessary or advisable by ArQule in its sole but reasonable discretion,
ArQule shall regardless of whether before or after the Commercial Launch, give
advance written notice of implementation of such change to Kyowa with a lead
time reasonably sufficient for Kyowa to apply for, and obtain, required approval
of such change from the Regulatory Authority. If Kyowa is unable to obtain such
approval from Regulatory Authorities in any country in the Territory for such
change, Kyowa will provide written notice thereof to ArQule and Kyowa shall have
the right to manufacture or have manufactured Licensed Products and/or API,
ArQule shall transfer its manufacturing technology to Kyowa or a Third Party
designated by Kyowa, at Kyowa’s expense and subject to a royalty-free Technology
Transfer Agreement to be negotiated in good faith by the Parties and any Third
Party designated by Kyowa. ArQule shall not be required to manufacture or
deliver to Kyowa any units of Licensed Product that do not conform to the
Specifications, as modified by ArQule nor shall Kyowa have any right or license
to make, use or sell any Licensed Product that does not either conform to the
Specifications, as modified by ArQule or conform to the Specifications as they
existed prior to such modification.

8.3.2        Change Requests by Kyowa. At any time and from time to time during
the Term, Kyowa may request an update to the Specifications based on the
requirements of a Regulatory Authority in the Territory.  Following receipt of
such request, ArQule shall notify Kyowa whether such update is technically
feasible, commercially feasible and consistent with requirements of Regulatory
Approvals in countries outside the Territory. If the update is not technically
feasible, commercially feasible and consistent with requirements of Regulatory
Approvals in countries outside the Territory, ArQule will provide written notice
thereof to Kyowa and Kyowa shall have the right to manufacture or have
manufactured Licensed Products and/or API, ArQule shall transfer its
manufacturing technology to Kyowa or a Third Party designated by Kyowa, at
Kyowa’s expense and subject to a royalty-free Technology Transfer Agreement to
be negotiated in good faith by the Parties and any Third Party designated by
Kyowa. If the update, in ArQule’s sole discretion, is technically feasible,
commercially feasible and consistent with requirements of Regulatory Approvals
in countries outside the Territory, ArQule shall update the Specifications
accordingly and the costs of such update (the “Specification Update Costs”)
shall be paid by Kyowa. ArQule shall not be required to manufacture or deliver
to Kyowa any units of Licensed Product that do not conform to the
Specifications, as modified by ArQule nor shall Kyowa have any right or license
to make, use or sell any Licensed Product that does not conform to the
Specifications as modified by ArQule or as they existed prior to such
modification.

ARTICLE 9
RECORDS AND REPORTING

9.1           Reports.  Kyowa shall provide reports to ArQule within  * of the
end of each Calendar Quarter during the Term, which shall include:

9.1.1        information to demonstrate Kyowa’s compliance with its
Commercialization obligations under this Agreement during such Calendar Quarter,
including reports of all Clinical Development Activities, Regulatory Activities,
and Marketing Activities by Kyowa to date;

31


--------------------------------------------------------------------------------


9.1.2        Kyowa’s gross revenues from sales of Licensed Product and the
number of units of Licensed Product sold by Kyowa during such Calendar Quarter;

9.1.3        Kyowa’s Net Sales of Licensed Product made in such Calendar
Quarter, including a detailed calculation thereof as described in Sections 7.3,
7.4 and 7.5 hereof; and

9.1.4        any other information reasonably requested by ArQule.

9.2           Records.  Kyowa shall keep and maintain complete and accurate
books and records with respect to Kyowa’s Commercialization of Licensed Product
in the Territory, including without limitation information in support of Kyowa’s
reports under Section 9.1, information necessary to permit calculation and
verification of amounts due hereunder, and information to demonstrate Kyowa’s
compliance with its diligence obligations under Articles 4, 5 and 6.  Kyowa
shall maintain such books and records for at least  *  after the applicable book
or record was created.

9.3           Audits.  Upon not less than  *  prior written notice to Kyowa,
ArQule may cause an independent agent to audit the books and records of Kyowa
for the purposes of confirming Kyowa’s reports and the amounts due hereunder and
as may be necessary to comply with ArQule’s obligations under Applicable Laws
and Regulations or with a request made by any governmental authority.  Any such
audit shall be performed at ArQule’s expense during normal business hours.  In
the event that the independent agent determines that there has been an
underpayment of amounts due to ArQule, Kyowa shall promptly remit to ArQule all
amounts due.  If such an audit reveals that Kyowa has underpaid ArQule or
under-reported gross sales by greater than the lesser of (a)  *  or (b)  * ,
then Kyowa shall reimburse ArQule for the costs of such audit.

ARTICLE 10

INTELLECTUAL PROPERTY PROVISIONS

10.1         Ownership; Control.

10.1.1      ArQule Intellectual Property Rights.  Subject to the license grants
pursuant to Section 2.1 above, ArQule shall have sole and exclusive ownership of
all right, title and interest on a worldwide basis in and to any and all ArQule
Technology and ArQule Patent Rights.

10.1.2      Kyowa Intellectual Property Rights.  Subject to the license grant
pursuant to Section 2.6 above, Kyowa shall have sole and exclusive ownership of
all right, title and interest on a worldwide basis in and to any and all Kyowa
Technology and Kyowa Patent Rights.

10.1.3      Joint Technology Rights.  Subject to the exclusive license grants
pursuant to Sections 2.1 and 2.6 above, Kyowa and ArQule shall jointly own all
Joint Technology and Joint Patent Rights and the Parties hereby agree that
either Party may use or license or sublicense to Affiliates or Third Parties all
or any portion of its interest in Joint Technology or Joint Patent Rights for
any purposes inside or outside the Cancer Field and Territory without the prior
written consent of the other Party, without restriction and without the
obligation to provide compensation to the other Party.

32


--------------------------------------------------------------------------------


10.1.4      Patent Coordinators.  ArQule and Kyowa shall each appoint a patent
coordinator reasonably acceptable to the other Party (each, a “Patent
Coordinator”) to serve as such Party’s primary liaison with the other Party on
matters relating to patent filing, prosecution, maintenance and enforcement.
Each Party may replace its Patent Coordinator at any time by notice in writing
to the other Party.  The initial Patent Coordinators shall be:

For ArQule:

 

Peter Lawrence

 

 

Executive Vice President, CBO and General Counsel

 

 

Email: plawrence@arqule.com

 

 

Phone: 781-994-0409

 

 

Fax: 781-994-0657

 

 

 

For Kyowa:

 

Ryohei Shimizu

 

 

Senior Manager

 

 

Intellectual Property Department

 

 

Email: ryouhei.shimizu@kyowa.co.jp

 

 

Phone: +81-3-3282-0036

 

 

Fax: +81-3-3282-1527

 

10.1.5      Inventorship.  In case of a dispute between ArQule and Kyowa over
inventorship and, as a result, whether any particular Technology is ArQule
Technology, Kyowa Technology, Joint Technology, or Program Technology, such
dispute shall be resolved by patent counsel who (and whose firm) is not at the
time of the dispute, and was not at any time during the  *  prior to such
dispute, performing services for either of the Parties, such patent counsel to
be selected by the JSC.  Expenses of such patent counsel shall be shared equally
by the Parties.

10.1.6      Control of Patent Rights.

(a)           ArQule. ArQule, at its sole expense and acting through patent
counsel or agents of its choice, shall be responsible for the preparation,
filing, prosecution and maintenance of all ArQule Patent Rights and Joint Patent
Rights in the Territory. ArQule will use Commercially Reasonable Efforts to
timely provide to Kyowa all material documents that relate to such filing,
prosecution and maintenance. ArQule shall promptly give notice to Kyowa of the
allowance, grant, lapse, revocation, surrender, invalidation or abandonment of
any ArQule Patent Rights and Joint Patent Rights. At ArQule’s request and
expense, Kyowa shall cooperate with and assist ArQule in all reasonable
respects, at ArQule’s expense, in connection with ArQule’s preparation, filing,
prosecution and maintenance of such ArQule Patent Rights and Joint Patent
Rights.

(b)           Kyowa.  Kyowa, at its sole expense and acting through patent
counsel or agents of its choice, shall be responsible for the preparation,
filing, prosecution and maintenance of all Kyowa Patent Rights. Kyowa will use
Commercially Reasonable Efforts to timely provide to ArQule all material
documents that relate to such filing, prosecution and maintenance. Kyowa shall
promptly give notice to ArQule of the allowance, grant, lapse, revocation,
surrender, invalidation or abandonment of any Kyowa Patent Rights. At Kyowa’s
request and expense, ArQule shall cooperate with and assist Kyowa in all
reasonable respects, at Kyowa’s expense, in

33


--------------------------------------------------------------------------------


connection with Kyowa’s preparation, filing, prosecution and maintenance of such
Kyowa Patent Rights.

10.1.7      Information and Cooperation.  Each filing Party shall (a) regularly
provide the other Party with copies of all patent applications filed hereunder
for Program Technology and material correspondence with regard thereto in
sufficient time to allow for review and comment by the other Party; and (b)
provide the other Party and its patent counsel with an opportunity to consult
with the Party and its patent counsel regarding the filing and contents of any
such application, amendment, submission or response, and the advice and
suggestions of the other Party and its patent counsel shall be taken into
consideration in good faith by such Party and its patent counsel in connection
with such filing.  Each filing Party shall pursue in good faith all reasonable
claims requested by the other Party in the prosecution of any Patent Rights
under this Section 10.1.

10.1.8      Abandonment.

(a) Kyowa Patent Rights covering any Program Technology. If Kyowa decides to
abandon or to allow to lapse any of the Kyowa Patent Rights covering any Program
Technology outside the Territory, Kyowa shall inform ArQule of such decision
promptly and, in any event, so as to provide ArQule a reasonable amount of time
to meet any applicable deadline to establish or preserve such Kyowa Patent
Rights in such country or region.  ArQule shall have the right to assume
responsibility for continuing the prosecution of such Kyowa Patent Rights in
such country or region and paying any required fees to maintain such Kyowa
Patent Rights in such country or region or defending such Kyowa Patent Rights,
only at ArQule’s sole expense, through patent counsel or agents of its choice. 
ArQule shall not become an assignee of any such Patent Rights as a result of its
assumption of any such responsibility.  Upon transfer of Kyowa’s responsibility
for prosecuting, maintaining and defending any of the Kyowa Patent Rights to
ArQule under this Section 10.1.8(a), Kyowa shall promptly deliver to ArQule
copies of all necessary files related to the Patent Rights with respect to which
responsibility has been transferred and shall take all actions and execute all
documents reasonably necessary for ArQule to assume such prosecution,
maintenance and defense.

(b) Joint Patent Rights covering any Program Technology. If ArQule decides to
abandon or to allow to lapse any of the Joint Patent Rights covering any Program
Technology in any country or region in the Territory ArQule shall inform Kyowa
of such decision promptly and, in any event, so as to provide Kyowa a reasonable
amount of time to meet any applicable deadline to establish or preserve such
Joint Patent Rights in such country or region. Kyowa shall have the right to
assume responsibility for continuing the prosecution of such Joint Patent Rights
in such country or region and paying any required fees to maintain such Joint
Patent Rights in such country or region or defending such Joint Patent Rights,
only at Kyowa’s sole expense, through patent counsel or agents of its choice. 
Kyowa shall not become an assignee of any such Patent Rights as a result of its
assumption of any such responsibility.  Upon transfer of ArQule’s responsibility
for prosecuting, maintaining and defending any of the Joint Patent Rights to
Kyowa under this Section 10.1.8(b), ArQule shall promptly deliver to Kyowa
copies of all necessary files related to the Patent Rights with respect to which
responsibility has been transferred and shall take all actions and execute all
documents reasonably necessary for Kyowa to assume such prosecution, maintenance
and defense.

34


--------------------------------------------------------------------------------


(c)           ArQule Patent Rights. If ArQule decides to abandon or to allow to
lapse any of the ArQule Patent Rights in any country or region in the Territory,
ArQule shall inform Kyowa of such decision promptly and, in any event, so as to
provide Kyowa a reasonable amount of time to meet any applicable deadline to
establish or preserve such ArQule Patent Rights in such country or region and
the Parties will discuss in good faith the reasons for such abandonment or
lapse. Subject to ArQule’s consent, which consent will not be unreasonably
withheld, Kyowa shall have the right to assume responsibility for continuing the
prosecution of such ArQule Patent Rights in such country or region and paying
any required fees to maintain such ArQule Patent Rights in such country or
region or defending such ArQule Patent Rights, in only at Kyowa’s sole expense,
through patent counsel or agents of its choice; provided, that, in no event will
ArQule be required to give consent to Kyowa if, in ArQule’s sole judgment, the
position or line of reasoning that would be expected to be taken in the
prosecution of such ArQule Patent Rights would be inconsistent with the position
or line of reasoning ArQule wishes to take in any other patent prosecution or
would otherwise be inconsistent with ArQule’s global patent strategy. If Kyowa
is granted the right by ArQule to assume such responsibility for such ArQule
Patent Rights, Kyowa shall not become an assignee of any such Patent Rights as a
result of its assumption of any such responsibility. Upon transfer of ArQule’s
responsibility for prosecuting, maintaining and defending any of the ArQule
Patent Rights to Kyowa under this Section 10.1.8(c), ArQule shall promptly
deliver to Kyowa copies of all necessary files related to the Patent Rights with
respect to which responsibility has been transferred and shall take all actions
and execute all documents reasonably necessary for Kyowa to assume such
prosecution, maintenance and defense.

10.2         Enforcement of Intellectual Property.

10.2.1      Notice.  In the event either Party becomes aware of any possible
infringement in the Territory of any ArQule Patent Rights or Patent Rights
covering Program Technology or a Licensed Product, or the submission by any
Third Party of an application for approval to market a product containing ARQ
197 or a Licensed Back-Up Compound in the Territory (an “Infringement”), that
Party shall promptly notify the other Party and provide it with all evidence of
such Infringement of which it is aware (each, an “Infringement Notice”).

10.2.2      Rights of the Parties.  As between the Parties, ArQule shall have
the first right, but not the obligation, to commence a lawsuit or take other
appropriate action against any person or entity engaged in an Infringement.  If
ArQule commences a lawsuit or takes other action against a Third Party regarding
the Infringement, ArQule shall control such action using counsel of its
choosing, and shall keep Kyowa reasonably informed of the progress of such suit
or action.  If ArQule has not commenced a lawsuit or taken other appropriate
action as to an Infringement in the Territory, or otherwise has not caused the
cessation of such Infringement, by the date that is  *  after the first notice
to ArQule under 10.2.1 with respect to such Infringement, then Kyowa shall have
the right to commence a lawsuit or take other appropriate action to seek the
cessation of such Infringement.  If Kyowa elects to enforce any ArQule Patent
Rights against such Infringement, Kyowa shall so notify ArQule in writing, and
shall promptly bring a suit or other appropriate legal action to enforce such
ArQule Patent Rights against the Third Party infringer, at Kyowa’s expense and
using counsel of Kyowa’s choosing.  The enforcing Party shall keep the other
Party regularly informed of the status and progress of such enforcement efforts
and shall reasonably consider the other Party’s comments on any such efforts. 
Neither Party shall settle

35


--------------------------------------------------------------------------------


any Infringement claim or proceeding under this Section 10.2.2 without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld, conditioned or delayed.

10.2.3      Right to Representation.  Each Party shall have the right to be
represented by counsel that it selects in any legal proceedings or other action
instituted under this Section 10.2 by the other Party.  If a Party with the
right to initiate legal proceedings under Section 10.2.2 to eliminate an
Infringement lacks standing to do so and the other Party has standing to
initiate such legal proceedings, then the Party with standing shall initiate
such legal proceedings at the request and expense of the other Party.

10.2.4      Cooperation of the Parties.  In any action, suit or proceeding
instituted under this Section 10.2, the Parties shall cooperate with and assist
each other in all reasonable respects.  Upon the reasonable request of the Party
instituting such action, suit or proceeding, the other Party shall join such
action, suit or proceeding and shall be represented using counsel of its own
choice, at the requesting Party’s expense.

10.2.5      Recoveries. Any damages, monetary awards or other amounts recovered,
whether by judgment or settlement, pursuant to any suit, proceeding or other
legal action taken under this Section 10.2, shall be applied as follows:

(a)           First, to reimburse the Parties for their respective costs and
expenses (including reasonable attorneys’ fees and costs) incurred in
prosecuting such enforcement action;

(b)           Second, (i) if ArQule is the Party bringing such suit or
proceeding or taking such other legal action,  *  to ArQule and  *  to Kyowa,
(ii) if Kyowa is the Party bringing such suit or proceeding or taking such other
legal action,  *  to Kyowa and  *  to ArQule, and (c) if the suit is brought
jointly,  *  to each Party.

ARTICLE 11
CONFIDENTIALITY, PUBLICATION AND PUBLICITY

11.1         Nondisclosure Obligation.  All Proprietary Information disclosed by
or on behalf of one Party to the other Party hereunder shall be maintained in
confidence by the receiving Party and shall not be disclosed to a Third Party or
used for any purpose whatsoever during the Term and for a period of ten (10)
years thereafter without the prior written consent of the other Party, except to
the extent that such Proprietary Information:

11.1.1      is known by recipient at the time of its receipt, and not through a
prior disclosure by or on behalf of the disclosing Party, as documented by
contemporaneous business records;

11.1.2      is properly in the public domain through no fault of the recipient;

11.1.3      is subsequently disclosed to the recipient by a Third Party who may
lawfully do so and is not directly or indirectly under an obligation of
confidentiality to the disclosing Party, as documented by written business
records in existence prior to the receipt of such information from the
disclosing Party;

36


--------------------------------------------------------------------------------


11.1.4      is developed by the recipient independently of, and without
reference to or use of, Proprietary Information received from the disclosing
Party;

11.1.5      is information a Party reasonably believes based on advice of
outside securities counsel is required to be disclosed to governmental or other
regulatory agencies in order to obtain patents, to obtain approval to conduct
clinical trials or to market Licensed Product, or to comply with applicable
NASDAQ, Securities Exchange or Securities and Exchange Commission regulations;
provided however, that: (i) such disclosure may be made only to the extent
reasonably necessary to obtain patents or approval, or to comply with
regulations as appropriate, and (ii) confidential treatment will be sought by
the recipient to the extent reasonably practicable;

11.1.6      is information a Party reasonably believes is necessary to be
disclosed to employees, agents, consultants, Affiliates and/or other Third
Parties for the purpose of conducting activities permitted under this Agreement
in accordance with this Agreement on the condition that such employees, agents,
consultants, Affiliates and/or other Third Parties agree to be bound by
confidentiality obligations substantially equivalent to the terms herein;

11.1.7      is information a Party reasonably believes is necessary to be
disclosed to actual or prospective investors, lenders, real estate or equipment
lessors or acquirors or other potential or current financing sources of a Party
(collectively “Financing Sources”), on the condition that such Financing Sources
agree to be bound by confidentiality obligations substantially equivalent to the
terms herein; or

11.1.8      is information a Party reasonably believes based on advice of
qualified outside counsel is required to be disclosed by law or court order;
provided, that, notice is promptly delivered to the disclosing Party in order to
provide an opportunity to challenge or limit the disclosure obligations, and
provided further that the recipient works in good faith with the disclosing
Party to seek confidential treatment of such disclosure and to disclose only to
the extent reasonably necessary to comply with the applicable law or court
order.

11.2         Publication.  Any publication or presentation of the results of
studies carried out under this Agreement that either Party wishes to release
shall first be provided to the other Party for review  *  in advance of the
submission thereof, and the submitting Party shall in good faith take into
account reasonable comments from the other Party and may make such publication
or presentation of clinical results (but not of any other Proprietary
Information of the other Party unless the other Party consents thereto) unless
such publication or presentation will have a material adverse scientific,
clinical, medical, regulatory or commercial impact on obtaining regulatory
approval for the manufacture, use or sale of Licensed Product in the Territory,
or commercialization of Licensed Product in the Territory. In order to keep
Kyowa informed of development of Licensed Products outside the Territory, ArQule
intends to give Kyowa a copy of any proposed publication or presentation of the
results of studies conducted by ArQule for Licensed Products outside the
Territory and to discuss such proposed publication or presentation with Kyowa in
advance of the submission thereof.

11.3         Publicity. ArQule will issue a press release in the form of Exhibit
E attached hereto within  *  of the execution of this Agreement.  Any other
publication, news release or other

37


--------------------------------------------------------------------------------


public announcement relating to this Agreement or the terms hereof that either
Party wishes to release shall first be provided to the other Party for review at
least  *  in advance, and the submitting Party shall in good faith take into
account reasonable comments from the other Party. Notwithstanding any other
provision of this Agreement, (i) each Party shall have the right, without
consent of the other Party, to make disclosures regarding any matter related to
this Agreement that such Party reasonably believes based on advice of qualified
outside counsel is required, and (ii) the requirement that a publication, news
release or other public announcement be provided to the other Party for review
 *  in advance shall not apply if such Party reasonably believes based on advice
of outside securities or regulatory counsel that regulatory requirements require
the issuance thereof sooner than  *  and such Party is unable to contact the
other Party in the required time.

11.4         Employees and Consultants.  Kyowa hereby represents that all of its
employees and consultants and all of the employees and consultants of its
Affiliates and wholesalers, who participate in any activities under the this
Agreement or have access to Proprietary Information of ArQule or Licensed
Product are or will, prior to their participation or access, be bound by written
obligations to maintain such Proprietary Information or Licensed Product in
confidence and not to use or transfer such information or materials except as
expressly permitted hereunder.  Kyowa agrees to use, and to cause its
Affiliates, Sublicensees, and wholesalers to use, reasonable commercial efforts
to enforce such obligations.

11.5         Licensees Meetings. ArQule will use Commercially Reasonable Efforts
to cause Other Licensees to agree to regular meetings with Kyowa at least twice
each Calendar Year to discuss Licensed Product development and sales strategy.

ARTICLE 12
REPRESENTATIONS, WARRANTIES, AND INDEMNITY

12.1         Representations and Warranties.

12.1.1      Mutual Representations and Warranties.  Each Party hereby represents
and warrants to the other Party as follows:

(a)          Corporate Existence and Power.  It is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, and has full corporate power and authority and the
legal right to own and operate its property and assets and to carry on its
business as it is now being conducted and as contemplated in this Agreement,
including, without limitation, the right to grant the licenses granted
hereunder.

(b)         Authority and Binding Agreement.  As of the Effective Date, (i) it
has the corporate power and authority and the legal right to enter into this
Agreement and perform its obligations hereunder; (ii) it has taken all necessary
corporate action on its part required to authorize the execution and delivery of
this Agreement and the performance of its obligations hereunder; and (iii) this
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid and binding obligation of such Party that is
enforceable against it in accordance with its terms.

38


--------------------------------------------------------------------------------


(c)          No Conflict.  It has not entered into any agreement with any Third
Party that is in conflict with the rights granted to the other Party under this
Agreement, and has not taken any action that would in any way prevent it from
granting the rights granted to the other Party under this Agreement, or that
would otherwise materially conflict with or adversely affect the rights granted
to the other Party under this Agreement.  Its performance and execution of this
Agreement will not result in a breach of any other contract to which it is a
Party.

(d)         Validity.  It is aware of no action, suit, inquiry or investigation
instituted by any Third Party which questions or threatens the validity of this
Agreement.

(e)          Consents.  All necessary consents, approvals and authorizations of
all governmental authorities and other persons or entities required to be
obtained by such Party in connection with the execution and delivery of this
Agreement have been obtained.

12.1.2      Kyowa’s Representations and Warranties.  Kyowa represents and
warrants to ArQule that: (i) it shall abide by the requirements of all
Applicable Laws and Regulations in its Commercialization of Licensed Product;
and (ii) Persons performing Clinical Development Activities or Regulatory
Activities for Kyowa under this Agreement shall be under an obligation to assign
their rights in any inventions resulting therefrom to Kyowa.

12.1.3      ArQule’s Representations and Warranties.  ArQule represents and
warrants to Kyowa that:

(a)           Exhibit A lists all ArQule Patent Rights existing as of the
Effective Date; and as of the Effective Date, ArQule will have exclusive right,
title and interest to or otherwise Controls the ArQule Patent Rights and ArQule
Background Technology in existence on the Effective Date for ARQ 197.

(b)    As of the Effective Date and to ArQule’s Knowledge,

(i)            there is no pending litigation which alleges that any of the
activities of ArQule relating to ARQ 197 and/or Licensed Product have violated
any Patent Rights of any Third Party;

(ii)           ArQule has not received any written communication threatening,
nor has litigation been otherwise threatened, which alleges that any of its
activities relating to ARQ 197 and/or Licensed Product have violated any Patent
Rights of any Third Party;

(iii)          ArQule has the exclusive right, title and interest in the ArQule
Patent Rights and ArQule Background Technology and the ArQule Patent Rights and
ArQule Background Technology are clear of all encumbrances, security interests,
options and licenses in the Territory;

(iv)          ArQule has disclosed to Kyowa all licenses of relevant Third Party
licensed Patent Rights and ArQule is not in breach or default under any such
agreement and has not received from any such licensor any notice of breach or
default;

39


--------------------------------------------------------------------------------


(v)           there is no unauthorized use, infringement or misappropriation by
a Third Party of any Patent Rights to be included in the ArQule Patent Rights
and ArQule Background Technology licensed hereunder to Kyowa;

(vi)          the pre-clinical and clinical data provided by ArQule to Kyowa is
a fair summary of the results of ArQule’s preclinical and clinical studies as of
the Effective Date and is true, complete and accurate in all material respects;
and

(vii)         Kyowa will have no liability for any compensation to any inventor
named on any ArQule Patent Right and ArQule will be responsible for any such
claim.

12.1.4      No Implied Warranties. THE EXPRESS REPRESENTATIONS AND WARRANTIES
STATED IN THIS SECTION 12.1 ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND
WARRANTIES WITH RESPECT TO LICENSED PRODUCT, THE ARQULE TECHNOLOGY, OR THE
ARQULE PATENT RIGHTS EXPRESS, IMPLIED, OR STATUTORY, INCLUDING WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY
RIGHTS.

12.2         Indemnification.

12.2.1      By Kyowa.  Kyowa hereby agrees to defend, hold harmless and
indemnify ArQule and its agents, directors, officers and employees (the “ArQule
Indemnitees”) from and against any and all any and all suits, claims, actions,
demands, liabilities, damages, expenses and/or losses, including without
limitation reasonable legal expenses and attorneys’ fees (collectively “Losses”)
incurred by an ArQule Indemnitee in connection with any and all Third Party
claims directly or indirectly arising or resulting from: (a) Kyowa’s material
breach of its representations, warranties or obligations under this Agreement;
(b) any act or omission of an distributor or Sublicensee of Kyowa; and (c) any
injury, damage or health complication suffered as a result of the manufacture,
use, sale, commercialization or import of Licensed Product in the Territory;
each of (a), (b) and (c), except to the extent such Losses arise from: (i)
ArQule’s material breach of its representations, warranties or obligations under
this Agreement, or (ii) the gross negligence, recklessness or willful misconduct
of an ArQule Indemnitee.

12.2.2      Procedure. If an ArQule Indemnitee wishes to seek indemnification
hereunder, such ArQule Indemnitee shall inform Kyowa of the Third Party claim
giving rise to the obligation to indemnify as soon as reasonably practicable
after receiving notice of such Third Party claim.  Kyowa shall have the right to
assume and control the defense of any such Third Party claim for which it is
obligated to indemnify the Indemnitee under this Agreement.  The ArQule
Indemnitee shall cooperate with Kyowa (and its insurer) as Kyowa may reasonably
request, and at Kyowa’s sole cost and expense.  The ArQule Indemnitee shall have
the right to retain its own counsel, at the expense of Kyowa, if representation
of such ArQule Indemnitee by the counsel retained by Kyowa would be
inappropriate because of actual or potential differences in the interests of
such ArQule Indemnitee and any other Party represented by such counsel.  In all
other cases, the ArQule Indemnitee shall have the right to participate in such
defense, subject to Kyowa’s control, using its own counsel at its own expense. 
Kyowa shall have no obligation to

40


--------------------------------------------------------------------------------


indemnify any ArQule Indemnitee in connection with any settlement made without
Kyowa’s written consent; provided, that Kyowa does not unreasonably withhold or
delay any such written consent.

12.2.3      By ArQule.  ArQule hereby agrees to defend, hold harmless and
indemnify Kyowa and its agents, directors, officers and employees (the “Kyowa
Indemnitees”) from and against any and all any and all Losses incurred by a
Kyowa Indemnitee in connection with any and all Third Party claims directly or
indirectly arising or resulting from: (a) ArQule’s material breach of its
representations, warranties or obligations under this Agreement; (b) any act or
omission of any Other Licensees; and each of (a) and (b), except to the extent
such Losses arise from: (i) Kyowa’s material breach of its representations,
warranties or obligations under this Agreement, or (ii) the gross negligence,
recklessness or willful misconduct of an Kyowa Indemnitee.

12.2.4      Procedure. If a Kyowa Indemnitee wishes to seek indemnification
hereunder, such Kyowa Indemnitee shall inform ArQule of the Third Party claim
giving rise to the obligation to indemnify as soon as reasonably practicable
after receiving notice of such Third Party claim.  ArQule shall have the right
to assume and control the defense of any such Third Party claim for which it is
obligated to indemnify the Kyowa Indemnitee under this Agreement.  The Kyowa
Indemnitee shall cooperate with ArQule (and its insurer) as ArQule may
reasonably request, and at Kyowa’s sole cost and expense.  The Kyowa Indemnitee
shall have the right to retain its own counsel, at the expense of ArQule, if
representation of such Indemnitee by the counsel retained by ArQule would be
inappropriate because of actual or potential differences in the interests of
such Kyowa Indemnitee and any other Party represented by such counsel.  In all
other cases, the Kyowa Indemnitee shall have the right to participate in such
defense, subject to ArQule’s control, using its own counsel at its own expense. 
ArQule shall have no obligation to indemnify any Kyowa Indemnitee in connection
with any settlement made without ArQule’s written consent; provided, that ArQule
does not unreasonably withhold or delay any such written consent.

12.3         Insurance. Kyowa shall procure and maintain insurance, including
product liability insurance, adequate to cover its obligations hereunder and
which are consistent with normal business practices of prudent companies
similarly situated at all times during which Licensed Product is being
clinically tested with human subjects or commercially distributed or sold by
Kyowa, by its permitted licensees, sublicensees or wholesalers.  It is
understood that such insurance shall not be construed to create a limit of
Kyowa’s liability with respect to its indemnification obligations hereunder. 
Kyowa shall provide ArQule with written evidence of such insurance upon request.

12.4         Limitations of Liability.  Except in the case of a Party’s gross
negligence or willful misconduct, in no event shall either Party be liable to
the other Party for lost profits or for any indirect, incidental, consequential,
special, punitive or exemplary damages of the other Party in connection with
this Agreement or the transactions contemplated by this Agreement, however
caused, under any theory of liability, and whether or not such Party had prior
notice thereof.

41


--------------------------------------------------------------------------------


ARTICLE 13
TERM AND TERMINATION

13.1         Term.  The term (“Term”) of this Agreement shall commence on the
Effective Date and shall expire, unless earlier terminated as provided herein,
on the date that the Royalty Term expires in all countries in the Territory.

13.2         Termination by Either Party for Breach or Insolvency.  Either Party
shall have the right to terminate this Agreement:

13.2.1      upon  *  prior written notice to the other Party if the other Party
has materially breached any of its representations, warranties or obligations
under this Agreement, unless the breaching Party shall have cured the breach
within the  *  period; and

13.2.2      immediately upon written notice, if the other Party shall file a
petition in bankruptcy, or if an involuntary petition in bankruptcy shall be
filed against the other Party and such petition shall not be dismissed within  *
, or if a receiver or guardian has been appointed for the other Party.

13.3         Additional Termination Right of Kyowa. Kyowa shall also have the
right to terminate this Agreement without cause upon not less than  *  written
notice to ArQule.

13.4         Effect of Expiration or Termination of this Agreement for Any
Reason.

13.4.1      Upon the termination of this Agreement by either Party for any
reason each of the Parties shall return the originals and any copies of the
other Party’s Proprietary Information; provided, that, each Party may retain
copies of any Proprietary Information that is subject to a continuing license
hereunder and one copy of the other Party’s Proprietary Information in
possession of its legal counsel for the purposes of monitoring its obligations
hereunder and exercising any surviving rights;

13.4.2      Upon expiration or the termination of this Agreement by either Party
for any reason neither Party shall be relieved of any liability or obligation of
such Party that accrued, or which arose during or relates to any period, prior
to the effective date of such termination, including without limitation any
payment obligations; and

13.4.3      Upon expiration or the termination of this Agreement by either Party
for any reason the provisions of Articles 1, 11, 12, 14, 15 and Sections 9.2,
9.3, 10.1, 13.4 and 15.2-15.11 and Sections 13.5, 13.6 and/or 13.7 as
applicable, shall survive the expiration or termination of this Agreement and
remain in full force and effect in accordance with their terms.

13.5         Effect of Termination Pursuant to Section 13.2 by ArQule or Section
13.3 by Kyowa.  Upon the termination of this Agreement pursuant to Section 13.2
hereof by ArQule or Section 13.3 by Kyowa:

13.5.1      the rights and licenses granted by ArQule to Kyowa hereunder shall
terminate;

13.5.2      the rights and licenses granted by Kyowa to ArQule hereunder shall
continue;

42


--------------------------------------------------------------------------------


13.5.3      Kyowa shall immediately (a) cease conducting any Commercialization
activities with respect to Licensed Product, and (b) discontinue making any
representation regarding its status as a licensee or distributor of ArQule in
the Territory for Licensed Product;

13.5.4      Kyowa shall grant to ArQule as of the effective date of the
termination an exclusive, worldwide, perpetual, royalty-free, fully-paid up
license, with the right to sublicense, to any and all Kyowa Technology and Kyowa
Patent Rights and Kyowa’s interest in any Joint Technology and Joint Patent
Rights solely to develop, have developed, make, have made, use, have used, sell,
offer for sale, have sold, import, have imported, export and have exported,
Licensed Products in the Cancer Field, or Additional Field if applicable, in the
Territory.

13.5.5      Kyowa shall grant to ArQule as of the effective date of the
termination an exclusive sublicensable license to use the Kyowa Trademarks that
were actually used during the Term in the Commercialization of Licensed Product
in the Territory but excluding any Kyowa Trademark that includes the Kyowa name
or logo, solely in connection with Commercialization activities with respect to
Licensed Product.

13.5.6      Kyowa shall immediately (A) transfer to ArQule or ArQule’s designee
all Regulatory Filings and Regulatory Approvals owned by Kyowa applicable to the
Commercialization of  Licensed Products, if such transfer is possible, or, if
such transfer is not possible, then at ArQule’s discretion (1) withdraw any such
Regulatory Filings and Regulatory Approvals applicable to the Commercialization
of Licensed Products in its name and take all actions necessary or useful to
support ArQule’s or ArQule’s designee’s submission of Regulatory Filings and the
achievement of Regulatory Approvals in the name of ArQule or ArQule’s designee
with respect to the Commercialization of Licensed Products or (2) provide ArQule
with access to, and grant ArQule the right and license to use and to reference,
such Regulatory Filings and Regulatory Approvals then in its name applicable to
the Commercialization of Licensed Products and all material aspects of
Proprietary Information Controlled by it as of the termination date relating to
such Regulatory Filings and Regulatory Approvals; (B) provide ArQule with copies
of all correspondence between Kyowa and Regulatory Authorities relating to such
Regulatory Filings and Regulatory Approvals any and all other clinical and
non-clinical data, records and tabulations that Kyowa holds as of the date of
termination with respect to Licensed Product; (C) assign to ArQule all
agreements, with respect to the conduct of clinical trials for such Licensed
Product, including, without limitation, agreements or contracts with contract
research organizations, clinical sites and investigators, between Kyowa and any
Third Party, subject to any consent required by such Third Party, which consent
Kyowa will use Commercially Reasonable Efforts to obtain on behalf of ArQule;
and (D) provide ArQule with copies of all reports and data obtained by Kyowa or
its Affiliates pursuant to this Agreement that relate to the Commercialization
of Licensed Products, including any Kyowa Clinical Data not already provided to
ArQule hereunder. In connection therewith (i) Kyowa hereby irrevocably
authorizes ArQule to execute any documents to effect any such transfer or
withdrawal by Kyowa and submission by ArQule or ArQule’s designee described in
this Section 13.5.6; and (ii) Kyowa hereby acknowledges and agrees that ArQule
shall not be obligated to treat any information received pursuant to this
Section 13.5.6 as Kyowa Proprietary Information and may use such information,
data and know-how for any purpose at ArQule’s discretion.

43


--------------------------------------------------------------------------------


13.5.7      As promptly as possible after any such termination, Kyowa shall
execute any and all documents of any patent offices and/or patent receiving
offices and/or Regulatory Authorities, so as to allow ArQule to make immediate
use of any data, records, and regulatory filings transferred by Kyowa to ArQule
pursuant to this Section 13.5.

13.5.8      In case of termination by ArQule pursuant to Section 13.2.2 based on
Kyowa becoming an “insolvent party” (hereinafter “Insolvent Party”) as defined
under applicable bankruptcy law, ArQule’s rights under this Agreement shall
include, without limitation, those rights afforded by 11 U.S.C. § 365(n) of the
United States Bankruptcy Code (“USBC”) and any successor thereto, if
applicable.  If the bankruptcy trustee of the Insolvent Party as a debtor or
debtor-in-possession rejects this Agreement under 11 U.S.C. § 365(o) of the
USBC, ArQule may elect to retain its rights licensed from the Insolvent Party
hereunder (and any other supplementary agreements hereto) for the duration of
this Agreement and avail itself of all rights and remedies to the full extent
contemplated by this Agreement and 11 U.S.C. § 365(n) of the USBC, and any other
relevant laws. The same shall apply under any similar provisions of Japanese
law, mutatis mutandis.

13.6         Effect of Expiration of the Term of Agreement.  Upon the expiration
of the Royalty Term of this Agreement:

13.6.1      Kyowa shall have a fully paid, irrevocable, freely transferable
license under the ArQule Technology and ArQule Patent Rights to develop, have
developed, make, have made, use, have used, sell, offer for sale, have sold,
import, have imported, Licensed Products and API solely for use in Licensed
Products for use in the Cancer Field, and Additional Field if applicable, in the
Territory, subject to the surviving provisions of this Agreement.

13.6.2      Upon request of Kyowa, the Parties shall discuss in good faith a
continuation of the Trademark License described in Section 2.1.4 (subject to the
terms and conditions set forth therein) subject to reasonable financial terms
therefor, by providing written notice at any time on or before  *  prior to the
expiration date.

13.7         Effect of Termination Pursuant to Section 13.2 by Kyowa.  Upon the
termination of this Agreement pursuant to Section 13.2 hereof by Kyowa:

13.7.1      The rights and licenses granted by ArQule to Kyowa hereunder shall
continue, subject to Kyowa’s related obligations hereunder, including without
limitation, diligence, sales and marketing obligations and payment and reporting
obligations pursuant to Articles 6, 7 and 9, respectively;

13.7.2      In case of termination by Kyowa pursuant to Section 13.2.2 based on
ArQule becoming an Insolvent Party, Kyowa’s rights under this Agreement shall
include, without limitation, those rights afforded by 11 U.S.C. § 365(n) of the
USBC.  If the bankruptcy trustee of the Insolvent Party as a debtor or
debtor-in-possession rejects this Agreement under 11 U.S.C. § 365(o) of the
USBC, Kyowa may elect to retain its rights licensed from the Insolvent Party
hereunder (and any other supplementary agreements hereto) for the duration of
this Agreement

44


--------------------------------------------------------------------------------


and avail itself of all rights and remedies to the full extent contemplated by
this Agreement and 11 U.S.C. § 365(n) of the USBC, and any other relevant laws.

13.7.3      The rights and licenses granted by Kyowa to ArQule pursuant to
Section 2.6 hereof shall continue without further action by ArQule, subject to
fair market compensation to Kyowa to be agreed upon in good faith by the
Parties, unless ArQule notifies Kyowa in writing that it does not wish some or
all of such rights to continue.

ARTICLE 14
DISPUTE RESOLUTION

14.1         Informal Dispute Resolution; Mediation.

14.1.1      The Parties recognize that Disputed Matters may from time to time
arise during the Term of this Agreement which relate to either Party’s rights
and/or obligations hereunder.  It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to litigation. 
To accomplish this objective, the Parties agree to follow the procedures set
forth in this Article 14 if and when a Disputed Matter arises under this
Agreement.

14.1.2      Any Disputed Matter arising under this Agreement shall be discussed
first by the JSC as described in Section 3.9.

14.1.3      In the event that the JSC is unable to resolve any such Disputed
Matter, then any such dispute shall, by either Party providing written notice to
the other Party, be referred to the respective chief executive officers of the
Parties, or their designees, for attempted resolution by good faith negotiations
within  *  after such notice is received.

14.1.4      In the event that the respective chief executive officers of the
Parties or their designees are not able to resolve such Disputed Matter within
such thirty (30) day period, and the Parties do not agree to extend the time
period for resolving the dispute, the dispute shall be submitted for mediation
by a mutually acceptable Third Party within thirty (30) days after expiration of
the previous thirty (30) day period.

14.1.5      In the event that such Disputed Matter is not resolved within thirty
(30) days after such dispute is submitted for mediation, unless the Parties
otherwise agree to extend the time period for resolving the dispute, then such
dispute shall be resolved by arbitration pursuant to the provisions of Section
14.2.

14.1.6      Pending resolution of any dispute covered by this Section 14.1, both
Parties will continue their performance under this Agreement of any obligations
(including, without limitation, payment obligations) that are not the subject of
such dispute.

14.2         Arbitration.  If the dispute cannot be resolved pursuant to Section
14.1 above, then the Parties shall follow the procedures set forth below:

45


--------------------------------------------------------------------------------


14.2.1      Each Party irrevocably and unconditionally agrees that any claim,
dispute, or controversy arising out of or relating to this Agreement shall be
submitted by the Parties to binding arbitration and not to litigation under
rules then in effect (the “AAA Rules”) of the American Arbitration Association
(“AAA”), as such AAA Rules may be modified by this Section 14.2 or by agreement
of the Parties. Any such arbitration shall be conducted in San Francisco, CA by
three (3) arbitrators.  Each Party shall select one (1) arbitrator and such
arbitrators shall jointly appoint the third arbitrator who shall act as the
chairman.  If either Party fails to appoint an arbitrator within thirty (30)
days of a request by the other Party, or if the arbitrators selected by the
Parties cannot agree on a chairman within thirty (30) days after they have been
selected, then either Party may request AAA to appoint such co-arbitrator (for
the non-responsive Party) or the chairman.  Such appointment shall be binding on
the Parties.

14.2.2      The Parties hereby agree to exercise their respective rights under
the AAA Rules to cause any arbitration proceeding under this Section 14.2 to be
finalized and a decision rendered by the arbitrators as soon as reasonably
practicable but in no event more than six (6) months after the commencement of
such arbitration proceeding.  Without limiting the provisions of the preceding
sentence, the Parties will cooperate with each other in causing the arbitration
to be held in as efficient and expeditious a manner as practicable.  Responses
or objections to a document request shall be served twenty (20) days after
receipt of the request.  The arbitrators shall resolve any discovery disputes. 
Nothing herein shall prevent the Parties from settling any dispute by mutual
agreement at any time.

14.2.3      Except as otherwise required by law, the Parties and the
arbitrator(s) shall maintain as confidential all information or documents
obtained during the arbitration process, including the resolution of the
dispute.  The arbitration shall be conducted in the English language.

14.2.4      The costs and expenses of the arbitration, but not the costs and
expenses of the Parties, shall be shared equally by the Parties, provided, that,
the non-prevailing Party in any arbitration shall pay the other Party’s costs
and expenses (including travel expenses and reasonable fees and disbursements of
such other Party’s counsel) and reimburse such other Party for its portion of
the arbitration costs.  In the event that neither Party wins totally,
reimbursement shall be made proportionally in accordance with the AAA Rules. 
Any award rendered by the arbitrator(s) shall be final and binding upon the
Parties.  Judgment upon the award may be entered in any court of competent
jurisdiction.  If a Party fails to proceed with arbitration, unsuccessfully
challenges the arbitration award, or fails to comply with the arbitration award,
the other Party is entitled to costs, including reasonable attorneys’ fees and
disbursements, for having to compel arbitration or defend or enforce the award.

14.3         Equitable Remedies; Injunctive Relief.  Nothing in this Article 14
shall prohibit either Party from seeking or obtaining any equitable remedy,
including, but not limited to, injunctive relief for violations of such Party’s
intellectual property rights or disclosure of such Party’s Proprietary
Information.

14.4         Governing Law; Jurisdiction; Venue.  Resolution of all disputes
arising out of or related to this Agreement or the performance, enforcement,
breach or termination of this Agreement and any remedies relating thereto, shall
be governed by and construed under the

46


--------------------------------------------------------------------------------


substantive laws of the State of New York, USA, without regard to conflicts of
law rules.  For the purposes of Section 14.3, the Parties consent to the
non-exclusive personal jurisdiction and venue of the federal and state courts
located in the Southern District of New York, U.S.A.

ARTICLE 15
MISCELLANEOUS

15.1         Force Majeure.  Both Parties shall be excused from the performance
of their obligations under this Agreement, and neither Party shall be held
liable or responsible to the other Party nor be deemed to have defaulted under
or breached this Agreement for failure or delay in fulfilling or performing any
term of this Agreement, to the extent that such performance is prevented by
force majeure and the nonperforming Party promptly provides notice of the
prevention to the other Party.  Such excuse shall be continued so long as the
condition constituting a force majeure event continues and the nonperforming
Party uses reasonable efforts to remove the condition.  For purposes of this
Agreement, a force majeure event shall include conditions beyond the reasonable
control and without the fault of a Party, such as an act of God, voluntary or
involuntary compliance with any regulation, law or order of any government, war,
an act of terrorism, civil commotion, labor strike or lock-out, epidemic,
failure or default of public utilities or common carriers, destruction of
production facilities or materials by fire, earthquake, storm or like
catastrophe, inability to procure necessary raw materials in a commercially
reasonable manner or default of suppliers or sub-contractors; provided, however,
the payment of invoices due and owing hereunder may not be delayed by the payor
because of a force majeure affecting the payor.

15.2         Assignment.  Neither this Agreement nor any obligation of a Party
hereunder may be assigned by either Party without the consent of the other,
except that each Party may assign this Agreement and the rights, obligations and
interests of such Party, in whole or in part, to any of its Affiliates, to any
purchaser of all, or substantially all, of its assets or all, or substantially
all, of its assets to which this Agreement relates or to any successor
corporation resulting from any merger, consolidation, share exchange or other
similar transaction. This Agreement shall inure to the benefit of Kyowa and
ArQule and their respective successors and assigns.

15.3         Severability.  In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby, unless the absence of the invalidated provision(s) adversely affect the
substantive rights of the Parties.  The Parties shall in such an instance use
their best efforts to replace the invalid, illegal or unenforceable provision(s)
with valid, legal and enforceable provision(s) that, insofar as practical,
implement the purposes of this Agreement.

15.4         Notices.  All notices, documents or other communications that are
required or permitted hereunder shall be in writing in the English language and
sufficient if delivered personally, sent by telefacsimile (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier), sent by nationally-recognized overnight courier or sent by registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:

47


--------------------------------------------------------------------------------


ArQule, Inc.

19 Presidential Way

Woburn, MA 01801

Attention: Peter S. Lawrence

Tel: (781) 994-0409

Fax: (781) 994-0657

With a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

 

 

One Financial Center

 

 

Boston, MA 02111

 

 

Attention: Jeffery M. Wiesen, Esq.

 

 

Tel: 617-542-6000

 

 

Fax: 617-542-2241

Kyowa Hakko Kogyo Co., LTD.

1-6-1, Ohtemachi, Chiyoda-ku, Tokyo, 100-8185, Japan

Pharmaceuticals Business Unit

Business Development Department 
General Manager

Takao Miyamoto 
Phone: +81-3-3282-0093 
Fax: +81-3-3282- 0107

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such
communication shall be deemed delivered (i) if sent by mail, as aforesaid, on
the date upon which the return receipt is signed or delivery is refused or the
notice is designated by the postal authorities as not deliverable, as the case
may be, (ii) if sent by telefacsimile, as aforesaid, when sent (with
confirmation of receipt), and (iii) if sent by courier or hand delivered, as
aforesaid, when received.  The cost of any translation into English of any
communication, document or notice shall be borne solely by the Party providing
such communication, document or notice.

15.5         Entire Agreement.  This Agreement and the CDA contain the entire
understanding of the Parties with respect to the subject matter hereof; provided
that in the event of a conflict between the provisions of this Agreement and the
CDA, the provisions of this Agreement shall govern.  All express or implied
agreements and understandings, either oral or written, heretofore made are
expressly superseded by this Agreement. Except as expressly set forth in this
Agreement, this Agreement may be amended, or any term hereof modified, only by a
written instrument duly executed by both Parties.

15.6         Headings.  The captions to the several Articles and Sections hereof
are not a part of this Agreement, but are merely guides or labels to assist in
locating and reading the several Articles and Sections hereof.

15.7         Independent Contractors.  It is expressly agreed that ArQule and
Kyowa shall be independent contractors and that the relationship between the two
Parties shall not constitute a partnership, joint venture or agency.  Neither
ArQule nor Kyowa shall have the authority to

48


--------------------------------------------------------------------------------


make any statements, representations or commitments of any kind, or to take any
action, which shall be binding on the other, without the prior consent of the
other Party.

15.8         Waiver.  The waiver by either Party hereto of any right hereunder
or the failure to perform or of a breach by the other Party shall not be deemed
a waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.

15.9         Counterparts.  This Agreement may be executed in identical
duplicate copies exchanged by telefacsimile transmission.  The Parties agree to
execute two identical original copies of this Agreement after exchanging signed
telefacsimile versions.  Each identical counterpart shall be deemed an original,
but all of which together shall constitute one and the same instrument.

15.10       Waiver of Rule of Construction.  Each Party has had the opportunity
to consult with counsel in connection with the review, drafting and negotiation
of this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not apply.

15.11       Third Party Beneficiaries.  Except as otherwise expressly provided
in this Agreement, nothing herein expressed or implied is intended or shall be
construed to confer upon or to give to any Third Party any rights or remedies by
reason of this Agreement.  Except as otherwise expressly provided in this
Agreement, there are no intended Third Party beneficiaries under or by reason of
this Agreement.

[Remainder of this page is intentionally left blank.]

49


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this License Agreement to be
effective as of the Effective Date.

KYOWA HAKKO KOGYO CO., LTD.

 

ARQULE, INC.

 

 

 

 

 

 

By:

 

 /s/ Yuzuru Matsuda

 

By:

 

/s/ S.A. Hill

 

 

 

 

 

Name:

 

 Yuzura Matsuda

 

Name:

 

S.A. Hill

 

 

 

 

 

Title:

 

CEO

 

Title:

 

CEO

 

 

 

 

 

Date:

 

4/26/07

 

Date:

 

4/26/07

 

 

50


--------------------------------------------------------------------------------


EXHIBIT A

ArQule Patent Rights

 *

51


--------------------------------------------------------------------------------


EXHIBIT B

ARQ 197

 *

52


--------------------------------------------------------------------------------


EXHIBIT C

Kyowa Patent Rights

 *

53


--------------------------------------------------------------------------------


EXHIBIT D

Clinical and Regulatory Plan

The initial development plan for development of  *  or its *  shall be pursued
through the following areas which would be designed to conduct simultaneously:

(a)            Non-clinical

Kyowa will conduct additional * and  * non-clinical experiments for  *  or its *
according to Kyowa’s decision or request(s) from the  * in the Territory.

i.                                          Additional  *  and  *  and  *
 experiments might be considered and conducted to support * and * clinical
trials in the Territory.  The pharmacology experiments for  * will be conducted
in Kyowa by using  *  or  *.   In particular, Kyowa wish to obtain the
information related to new or existing targets  * for * such as that of  *
 etc..

ii.                                       Additional both  * and * toxicology
experiments might be considered to consider combination regimens with  *  in the
target indication(s).  Evaluation of novel combinations of  * with traditional
 * or  * targeted agents might be considered and conducted by using both *  and
*  systems.

Kyowa will accomplish this pre-clinical strategy by Kyowa’s own laboratories,
outsourced contracted laboratories, collaboration with the investigators in
academia in the Territory, or collaboration with ArQule.

(b)            CMC and Clinical

ArQule will supply * active substances and drug products or its  * upon request
from Kyowa.

Kyowa will immediately undertake technical transfer from ArQule for
specification testing methods * and establish validated testing methods for the
clinical development in the Territory.

Kyowa will also immediately initiate preparation work for  * clinical trial(s)
in cancer patients in the Territory.  Results and study reports derived from
both non-clinical and clinical studies conducted by ArQule will be translated
into the Japanese, and summarized in investigators brochure for *. In the *
clinical trial(s) and/or  * trials(s), Kyowa might conduct * for  *  to conduct
the additional  *  investigations.

Kyowa believes that oncology drugs should be developed using multiple
simultaneous strategies that might lead to either accelerated approval or full
approval(s).

i.                                          Single agent accelerated approvals

To determine possible accelerated approval strategies, Kyowa would consider the
following approaches

54


--------------------------------------------------------------------------------


a.               Build on results from the  * that suggest potential areas both
of unmet medical need and life-threatening.  Based on the currently available
information from  * non-clinical and clinical data, potential areas would
include  * and  *.

b.              Build on potential leads derived from the non-clinical studies
described above.

c.     Kyowa would consider conducting  * in multi-centre clinical trials for
accelerated approval in the Territory.

ii.                                       Accelerated approvals for combination
therapy

Kyowa will also consider the development of strategies in which  *  is added to
the  * in groups of patients that have previously failed to the drug alone.  For
these strategies, Kyowa will consider randomized  * trials comparing with the
standard  * alone.  Kyowa believes that it will be difficult to conduct such *
trials using a placebo-controlled design in the Territory.  The planned
combination of  *  and  * studies by ArQule in the * study is one such strategy
for the development in  *.

iii.                                    Full Approvals

Kyowa believes that randomized studies and potentially full approval strategies
might be required for any strategy involving progression-free survival or
overall survival as an endpoint.  These strategies would be pursued in the areas
for which there were no opportunity for pursuit of an unmet medical need.

Potential Timelines (starting from the execution of the licensing agreement)

Months 1 – 6

Designation of responsible development project team member from each section in
Kyowa

Specification testing methods transfer for  * from ArQule

Establishment of specification testing methods and conducting  * stability
studies for both of * and drug product

Initiation of additional non-clinical studies, if necessary

Preparation work for  * trials (Selection of principle investigators,
development of  * clinical trial protocols, etc.) in the Territory

Months 7 -18

 * submissions to the Regulatory Authority for single agent  *  trial in the  *
(Possible consultation meeting with the *

Months 19 -24

 * submissions to the *  for combination  * trial(s) in the Territory. 

Preparation work for  *  trials (development of  *  and clinical trial
protocols, etc.) in the Territory

Months 25 -36

Determination of appropriate cancer target(s) for accelerated approval as a
single agent.

Determination of appropriate cancer target(s) for accelerated approval as combo
with  *

Consultation meeting with  * Authority for accelerated approval and  *  study
design

 * submission to the  *  for single agent  *  trials in the Territory, if
applicable

 * submissions to the  *  for combination  * trials in the Territory, if
applicable

55


--------------------------------------------------------------------------------


Months 37 – 48

 * consultation meeting with  *  for accelerated approval

If target  *  required  * trials,  *  to the  * for  * trials initiation

Months 49 - 60

 * submission to the  * for single agent approval in the Territory, if
applicable

 * submission to the  *  for combination agent approval in the Territory, if
applicable

Timeline of these  *  are depend on the outcome of pre-NDA consultation meeting
with  * .  If  *  requests additional clinical trials, Kyowa will change the
development strategy.

Months 61 - 84

Launch for * accelerated approval in the Territory, if applicable

Launch for * accelerated approval in the Territory, if applicable

Months 85 - 108

 * to the * for  * trial required approval in the Territory

Launch for  * required approval in the Territory, if applicable

56


--------------------------------------------------------------------------------


EXHIBIT E

ArQule Press Release

ARQULE AND KYOWA HAKKO KOGYO SIGN EXCLUSIVE LICENSE AGREEMENT

IN ASIA FOR ARQ 197, C-MET INHIBITOR

Woburn, MA, April 27, 2007 – ArQule, Inc. (NASDAQ: ARQL) today announced that it
has entered into an exclusive license agreement with Kyowa Hakko Kogyo Co., Ltd.
(Kyowa) to develop and commercialize ARQ 197, a small molecule, selective
inhibitor of the c-Met receptor tyrosine kinase, in Japan and parts of Asia.

The agreement includes $123 million in upfront and potential development
milestone payments from Kyowa to ArQule, including a $30 million cash upfront
licensing payment.  In addition, the agreement includes undisclosed sales
milestone payments.  Upon commercialization, ArQule will receive double-digit
royalties from Kyowa on net sales of ARQ 197.  Kyowa will be responsible for
clinical development costs and commercialization of the compound in certain
Asian countries, consisting of Japan, China (including Hong Kong), South Korea
and Taiwan.

 “We are excited to enter into a partnership with a world-class Japanese company
whose oncology franchise positions it strongly in Asian markets and whose
resources will allow it to develop and commercialize ARQ 197 on a timely basis,”
said Dr. Stephen A. Hill, president and chief executive officer of ArQule. 
“Kyowa is able to leverage an impressive array of clinical development,
manufacturing, sales and marketing capabilities that will help realize the full
potential of ARQ 197 and deliver its benefits to cancer patients in Asia.  Our
agreement with them represents an important validation of this compound.

“In retaining proprietary rights to ARQ 197 in the rest of the world, we
preserve a broad range of longer-term strategic options for ArQule that will
unlock the full value of this novel compound, including, for example, increased
flexibility in pursuing additional partnering agreements and an enhanced ability
to continue the further development of ARQ 197 independently should we elect to
do so,” said Dr. Hill.

ArQule will hold a conference call to discuss this agreement today, April 27,
beginning at 9:30 a.m.  Dr. Stephen A. Hill, president and chief executive
officer of ArQule, will lead the call.

Date & Time:

 

Friday, April 27, 2007, at 9:30 a.m., eastern time

 

Conference Call Numbers

 

 

 

 

Toll Free:

 

TBD

 

Toll:

 

TBD

 

Code:

 

ArQule

 

Webcast:

 

www.arqule.com

 

 

Archived Call:

 

TBD

 

As a result of this agreement, ArQule will be updating its financial guidance
for the 2007 fiscal year during its first quarter conference call on May 3,
2007.

57


--------------------------------------------------------------------------------


About ARQ 197 and c-Met

ARQ 197 is the lead product from the Company’s Cancer Survival Protein
modulation program.  Other than the rights licensed under the agreement with
Kyowa, ArQule retains all rights to compounds derived from this program,
including ARQ 197.

ARQ 197 mediates its effects by inhibiting the activity of c-Met, a receptor
tyrosine kinase that plays multiple key roles in human cancer, including cancer
cell growth, survival, angiogenesis, invasion and metastasis.  C-Met is
abnormally activated in most cancers and is believed to control multiple signal
transduction pathways involved in tumor growth and metastasis.  Pre-clinical
findings have demonstrated that ARQ 197 inhibits c-Met in a wide range of human
tumor cell lines and possesses anti-tumor activity against several types of
xenografted human tumors in mice.

Interim Phase I data with ARQ 197, presented at the 18th EORTC-NCI-AACR
International Conference on Molecular Targets and Cancer Therapeutics,
demonstrated clinical tolerability, pharmacokinetics and signs of anti-tumor
activity in cancer patients with a broad range of metastatic solid tumor types
who had failed prior treatment regimens. The American Society of Clinical
Oncology (ASCO) has accepted for oral presentation the Company’s abstract for
ARQ 197 (A Phase 1 Dose Escalation Study of ARQ 197, a Selective Inhibitor of
the c-Met Receptor in Patients with Metastatic Solid Tumors) at the 43rd ASCO
Annual Meeting, June 1-5, 2007, in Chicago.  This presentation will describe
final results from this trial.

About ArQule

ArQule, Inc. is a biotechnology company engaged in the research and development
of next-generation, small-molecule cancer therapeutics.  The Company’s targeted,
broad-spectrum products and research programs are designed to affect key
biological processes that are central to cancer. ArQule’s lead clinical-stage
products have been generated from two scientific platforms: Cancer Survival
Protein modulation and Activated Checkpoint Therapy® (ACT).  The Cancer Survival
Protein modulation platform has generated a clinical-stage product that inhibits
a molecule known as c-Met, which plays multiple roles in cancer cell growth,
survival, invasion, angiogenesis and metastasis.  The ACT platform is designed
to kill cancer cells selectively while sparing normal cells through direct
activation of DNA damage response/checkpoint pathways. The Company’s lead ACT
program, based on the E2F-1 pathway, is partnered with Roche. For more
information, please visit www.arqule.com.

This press release contains forward-looking statements regarding the Company’s
license agreement with Kyowa Hakko Kogyo Co., Ltd., including potential future
milestone and royalty payments that could result from the Company’s and Kyowa’s
future development of ARQ 197.  Failure to successfully develop ARQ 197 could
prevent us from receiving these future payments. These statements are based on
the Company’s current beliefs and expectations, and are subject to risks and
uncertainties that could cause actual results to differ materially. Positive
information about early stage clinical trial results does not ensure that later
stage or larger scale clinical trials will be successful. For example, ARQ 197

58


--------------------------------------------------------------------------------


may not demonstrate promising therapeutic effect; in addition, it may not
demonstrate an appropriate safety profile in current or later stage or larger
scale clinical trials as a result of known or as yet unanticipated side effects.
The results achieved in ongoing or later stage trials may not be sufficient to
meet applicable regulatory standards. Problems or delays may arise during
clinical trials or in the course of developing, testing or manufacturing these
compounds that could lead the Company or its partner to discontinue development.
Even if later stage clinical trials are successful, the risk exists that
unexpected concerns may arise from analysis of data or from additional data or
that obstacles may arise or issues be identified in connection with review of
clinical data with regulatory authorities or that regulatory authorities may
disagree with the Company’s view of the data or require additional data or
information or additional studies. In addition, the planned timing of initiation
and completion of clinical trials for ARQ 197 are subject to the ability of the
Company to enroll patients, enter into agreements with clinical trial sites and
investigators, and other technical hurdles and issues that may not be resolved.
Drug development involves a high degree of risk. Only a small number of research
and development programs result in the commercialization of a product. For more
detailed information on the risks and uncertainties associated with the
Company’s drug development and other activities see the Company’s periodic
reports filed with the Securities and Exchange Commission. The Company does not
undertake any obligation to publicly update any forward-looking statements.

# # #

59


--------------------------------------------------------------------------------


EXHIBIT F

Specifications

Appearance

 

Conforms to description

Assay

 

* of Label Claim

 * Related Substances

 

Single Report any single related substance *

 

 

Total *

 *

 

*

 *

 

*

 *

 

*

 

Justification for Specifications

Appearance: The appearance should confirm that  *  and  * conform to the
description of * produced in a similar fashion and the specifications supplied
by the  *  manufacturer.

Assay: Only small development  * of capsules have been produced to date. The
reproducibility with which the label claim can be achieved is, therefore,
impossible to assess at the  * of the clinical trial  *  Taking this into
consideration, along with the acceptable degree of variation contributed by the
analytical method and the degree of  * that could be expected over the  *
 period, a specification of  * is justified.

 * Related substances: The stability of * whether stored as the  * alone or in
the capsule formulation, is, to date, not completely understood. The  * produced
at bench-scale contains process impurities in the range of  *.  A level of
degradation products in the range of  *  can be anticipated over the
stability-testing period for capsules. The specifications for  * -related
substances, therefore, indicate that the presence of all related substances
greater than *  should be documented and that the total level should not exceed
*

Enantiomeric Excess:  *  is not expected given the  *  and  *  conditions for
 *.  Therefore, the  * should be equivalent to the specification set for the  *
alone.

Dissolution:  The amount of drug contained in each capsule of  * can vary
depending upon the  * weight variation and blend uniformity. This variation can
be translated into variation in the dissolution results.  The threshold for
testing additional units should be sufficient to address a sample that might
contain units at the limits of weight variation. Given this level of  *
 variation and the stability results for the  *  tested to date,  * of * at * is
*.

Content Uniformity:  The uniformity of  *  capsules should be within the
compendial limits specified in  *.


--------------------------------------------------------------------------------